UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-05452) Exact name of registrant as specified in charter: Putnam Premier Income Trust Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2011 Date of reporting period August 1, 2010  January 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Premier Income Trust Semiannual report 1 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Terms and definitions 12 Other information for shareholders 13 Financial statements 14 Shareholder meeting results 80 Message from the Trustees Dear Fellow Shareholder: The U.S. economy and most economies around the world have continued to strengthen in early 2011, building on last years solid growth. The U.S. stock market added gains, delivering one of the best January returns in several years. Investors are encouraged by positive economic data, healthy corporate earnings, extended tax cuts, and historically low interest rates. Bond markets remain mixed, however, as U.S. Treasury yields have risen from their historic lows and investors have sought returns in riskier asset classes. Putnams investment team maintains a positive outlook for U.S. equities in 2011, encouraged by steadily improving conditions in both the economy and in corporate America. The global outlook is less certain, with ongoing European debt issues, signs of inflation in emerging markets, and recent political uprisings in Egypt and other countries. While these global developments may well lead to future market volatility, we also believe that an active, research-focused manager like Putnam can uncover opportunities for shareholders in this environment. In developments affecting oversight of your fund, we wish to thank Richard B. Worley and Myra R. Drucker, who have retired from the Board of Trustees, for their many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking broad diversification across global bond markets When Putnam Premier Income Trust was launched in 1988, its three-pronged focus on U.S. investment-grade bonds, high-yield corporate bonds, and non-U.S. bonds was considered innovative. Lower-rated, higher-yielding corporate bonds were relatively new, having just been established in the late 1970s. And, at the time of the funds launch, few investors were venturing outside the United States for fixed-income opportunities. The bond investment landscape has undergone a transformation in the two decades since the funds launch. The U.S. investment-grade market added new sectors such as asset-backed securities, and the high-yield corporate bond sector has grown significantly. Outside the United States, the advent of the euro has resulted in a large market of European bonds. And there are also growing opportunities to invest in the debt of emerging-market countries. The fund is designed to keep pace with this market expansion. To process the markets increasing complexity, Putnams fixed-income group aligns teams of specialists with the varied investment opportunities. Each group identifies what it considers to be compelling strategies within its area of expertise. The funds portfolio managers select from among these strategies, systematically building a diversified portfolio that seeks to carefully balance risk and return. This multi-strategy approach is designed to suit the expanding opportunities of todays global bond marketplace. As different factors drive the performance of the various fixed-income sectors, the managers seek to take advantage of changing market leadership in pursuit of high current income. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The funds shares trade on a stock exchange at market prices, which may be lower than the funds net asset value. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end funds net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the funds assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand and may be higher or lower than the NAV. Putnam Premier Income Trust balances risk and return across multiple sectors. 2 3 Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 1011 for additional performance information, including fund returns at market price. Index and Lipper results should be compared to fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your funds portfolio manager D. William Kohli Bill, what was the bond market environment like during the six months ended January 31, 2011? Driven by investor demand for higher-yielding assets and general improvement in world economies, bonds from riskier sectors  including high-yield bonds, floating-rate bank loans, commercial mortgage-backed securities [CMBS], and emerging-market debt  led all fixed-income categories. Additional factors helping to boost riskier market sectors included robust corporate profitability and stronger balance sheets  including near-record cash levels. In early November, the Federal Reserve Board [the Fed] announced a second round of quantitative easing, dubbed QE2. Under the program, the Fed committed to purchase an additional $600 billion of longer-term Treasury securities by the end of the second quarter of 2011. The central banks goals are to keep interest rates low, spur lending, and stimulate demand for riskier assets. Following this announcement, investors expressed their concerns about the full magnitude of QE2 by selling Treasuries and pushing yields higher across all but the shortest end of the yield curve. Other government securities also posted relatively weak returns, as did the Barclays Capital Aggregate Bond Index, a measure of the broad, investment-grade bond market. How did Putnam Premier Income Trust perform in this environment during the past six months? Im pleased to report that the fund returned 6.30% at net asset value, beating both its benchmark, the Barclays Capital Government Bond Index, which registered a mark of 0.55%, and its Lipper peer group average, Flexible Income Funds (closed-end), which advanced 5.92%. The fund outperformed its benchmark and peer group average This comparison shows your funds performance in the context of broad market indexes for the six months ended 1/31/11. See pages 4 and 1011 for additional fund performance information. Index descriptions can be found on page 12. 5 primarily because of solid contributions from high-yield corporate bonds, non-agency residential mortgage-backed securities [RMBS], structured mortgage-backed bonds, and emerging-market debt, and as a result of favorable yield-curve positioning. The fund outperformed its benchmark by a substantial margin. What factors drove this outperformance? The first reason the fund outperformed is because its benchmark is highly concentrated in U.S. government securities, which generally lagged other bond-market sectors during theperiod. Consistent with our core policy of seeking returns via a multi-faceted approach to fixed-income investing, the fund benefited from a variety of strategies and market sectors. From a big-picture perspective, our balanced approach to prepayment risk, credit risk, and liquidity risk, as well as our successful yield-curve strategy, were the key drivers of the funds outperformance. A significant allocation to high-yield bonds was a key contributor to the funds outperformance, as the high-yield category was the top-performing bond-market sector for the period. Generally strong corporate fundamentals and positive credit trends bolstered high-yield bonds. Lower-rated securities outperformed their higher-rated counterparts, and default rates decreased to well below their historical average. Credit qualities are shown as a percentage of net assets as of 1/31/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard& Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 Our mortgage credit and liquidity strategies continued to produce solid gains. Specifically, within non-agency RMBS, our holdings of Alternative-A [Alt-A], home equity, and manufactured housing bonds added value as home prices showed signs of stabilizing. In addition, the technical environment [the balance of supply and demand] continued to improve as the forced selling of nonagency RMBS that was so prevalent during the credit crisis dwindled to a small subset of investors. By way of background, Alt-A mortgage bonds are considered riskier than bonds backed by standard prime mortgages. However, because Alt-A borrowers must have reasonably solid credit histories, these securities have higher credit quality than bonds backed by subprime mortgages. Within our mortgage prepayment strategy, exposure to interest-only collateralized mortgage obligations [IO CMOs] aided results as rising interest rates removed refinancing incentives for lower-rate mortgage pools, and securities were repriced to reflect higher expected cash flows. IO CMOs are designed so that the longer homeowners take to pay down their mortgages, the more money security holders will make from interest payments on those loans. Refinancing activity on the mortgage pools underlying the IO CMOs we held remained at low levels. As a result, these securities generated steady cash flows throughout the period with minimal prepayment risk. In implementing our IO CMO strategy, we used interest-rate swaps and options to hedge the funds duration  or sensitivity to interest-rate changes  to isolate the prepayment risk that we believed was attractively priced. Security selection in emerging-market debt also boosted performance, with bonds from Argentina and oil-rich Russia and Venezuela delivering the best results. This table shows the funds top holdings across three key sectors and the percentage of the funds net assets that each represented as of 1/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 A modest position in short-term CMBS rounded out the top contributors. Our holdings of bonds in the highly liquid topmost part of the capital structure benefited from investors perception that even though commercial mortgage delinquencies have continued to grow, senior CMBSs have enough structural protection to withstand losses. How did your yield curve positioning help performance? In preparing for QE2, we correctly concluded that the intermediate-maturity, five-to-ten-year portion of the curve would underperform the long end of the curve, and, using interest-rate swaps, futures, and options, we positioned the fund to benefit from that outcome. [The yield curve is a graphical representation of the difference in yields between shorter- and longer-term bonds.] Relative to its benchmark, the fund was helped by a short-duration strategy in the United States as bond yields rose and the shorter end of the yield curve steepened. Late in the period, we shifted to a more neutral curve positioning, and plan to take a more opportunistic approach to the yield curve in 2011. We also used interest-rate futures and swap contracts to cost-effectively manage the funds exposure to changes in the yield curve. Which strategies detracted from results? Active currency management detracted from returns due to tactical positioning in the British pound sterling, and short positions in the Swiss franc, Japanese yen, and Canadian dollar. The negative effect of these trades was partially offset by the positive contribution from long positions in the Australian dollar and Swedish krona. We used currency-forward contracts to gain exposure to currencies and hedge the portfolios foreign exchange risk. Additionally, the fund was underweight investment-grade corporate bonds on a duration-adjusted basis versus the benchmark, which modestly dampened relative performance. What is your outlook for the credit markets over the coming months, and how do you plan to position the fund? Since late 2008, credit spreads have narrowed greatly, yet they remain attractive by historical norms in many market segments. As a result, we plan to maintain the funds holdings of This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Data in the chart reflect a new calculation methodology placed in effect within the past six months. 8 CMBS, IO CMOs, and RMBS. In our view, senior CMBSs can continue to generate stable cash flows with sufficient principal protection, given their seniority in the capital structure. We believe IO CMOs should fare relatively well amid ongoing weakness in the housing market. And we believe RMBS can continue to produce high yields supported by valuations that can accommodate even worst-case scenarios. In addition, we have a favorable view of both investment-grade and high-yield corporate bonds, as both sectors are benefiting from improving corporate fundamentals and supportive technical environments. In the current environment, it is difficult to make a clear call on the future direction of interest rates. Given the prospect of huge government budget deficits for years to come, with corresponding Treasury-supply and inflationary pressures, our inclination is to keep duration short. However, the Fed has made clear its intention to anchor both short- and long-term interest rates for an extended period of time. Consequently, our overall term structure position is neutral to slightly long, recognizing the possibility of some consolidation in the rate markets in the near future. Thanks for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Team Leader of Portfolio Construction and Global Strategies at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1987. In addition to Bill, your funds portfolio managers are Michael Atkin, Rob Bloemker, Kevin Murphy, and Paul Scanlon. (After the close of the period, Rob Bloemker announced his departure from Putnam Investments.) IN THE NEWS Inflationary forces are gathering steam around the world, particularly in fast- growing emerging markets. While these economies remain at the forefront of global economic growth, inflation rates have risen along with commodity prices. In January, global food prices hit record highs because of tight supplies, increased demand, and severe weather. The Food and Agriculture Organizations Food Price Index surged to its highest level since the index launched in 1990. Consumers in developing nations, where food often represents 80% of a households budget, were hit particularly hard, the United Nations noted. To fight inflation, Chinas central bank has raised interest rates three times since October. Central banks in Brazil, India, and Poland also have raised rates in response to acceleratinginflation. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended January 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end. Performance should always be considered in light of a funds investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return and comparative index results for periods ended 1/31/11 Lipper Flexible Barclays Capital Income Funds Government (closed-end) NAV Market price Bond Index category average* Annual average Life of fund (since 2/29/88) 8.05% 7.78% 6.91% 7.51% 10 years 110.33 126.86 67.83 76.77 Annual average 7.72 8.54 5.31 5.75 5 years 41.35 63.44 30.64 34.25 Annual average 7.17 10.32 5.49 6.03 3 years 27.57 43.53 13.28 21.31 Annual average 8.45 12.80 4.24 6.59 1 year 12.62 17.58 4.01 10.97 6 months 6.30 1.99 0.55 5.92 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared to fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a funds monthly reinvestment NAV. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 1/31/11, there were 6, 6, 5, 5, 4, and 1 fund(s), respectively, in this Lipper category. 10 Fund price and distribution information For the six-month period ended 1/31/11 Distributions Number 6 Income $0.354 Capital gains  Total Share value NAV Market price 7/31/10 $6.31 $6.67 1/31/11 6.35 6.44 Current yield (end of period) NAV Market price Current dividend rate* 11.15% 10.99% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/10 NAV Market price Annual average Life of fund (since 2/29/88) 8.01% 7.65% 10 years 113.90 138.43 Annual average 7.90 9.08 5 years 39.85 62.34 Annual average 6.94 10.18 3 years 23.27 41.88 Annual average 7.22 12.37 1 year 13.26 14.19 6 months 6.14 2.38 11 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your funds assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Barclays Capital Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 Other information for shareholders Important notice regarding share repurchase program In September 2010, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2010, up to 10% of the funds common shares outstanding as of October 7, 2010. Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section of putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of January 31, 2011, Putnam employees had approximately $352,000,000 and the Trustees had approximately $68,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 13 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal period. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 14 The funds portfolio 1/31/11 (Unaudited) MORTGAGE-BACKED SECURITIES (32.6%)* Principal amount Value Banc of America Alternative Loan Trust Ser. 06-7, Class A2, 5.707s, 2036 $8,147,186 $6,595,962 Banc of America Commercial Mortgage, Inc. 144A Ser. 01-1, Class J, 6 1/8s, 2036 318,946 240,804 Ser. 01-1, Class K, 6 1/8s, 2036 718,000 549,412 Ser. 07-5, Class XW, IO, 0.427s, 2051 214,494,914 3,837,657 Banc of America Funding Corp. FRB Ser. 06-D, Class 6A1, 5.597s, 2036 5,214,749 3,467,808 FRB Ser. 07-6, Class A1, 0.55s, 2037 1,227,214 915,440 Bear Stearns Alt-A Trust FRB Ser. 06-5, Class 2A2, 6.038s, 2036 4,975,113 3,258,699 FRB Ser. 07-1, Class 21A1, 5.312s, 2047 2,710,395 1,653,341 FRB Ser. 05-10, Class 25A1, 2.691s, 2036 2,449,495 1,604,419 Bear Stearns Alt-A Trust 144A FRB Ser. 06-7, Class 1AE4, 5.794s, 2046 7,804,794 5,268,236 Bear Stearns Alt-A Trust II FRB Ser. 07-1, Class 1A1, 5.145s, 2047 13,043,843 8,323,602 Bear Stearns Asset Backed Securities Trust FRB Ser. 07-AC4, Class A1, 0.56s, 2037 3,360,598 1,697,102 FRB Ser. 06-IM1, Class A1, 0.49s, 2036 1,246,325 654,320 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW18, Class X1, IO, 0.132s, 2050 118,186,648 736,563 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR5, Class 2A5A, 5.67s, 2036 2,610,822 1,558,006 FRB Ser. 05-10, Class 1A5A, 5.588s, 2035 228,186 156,307 FRB Ser. 07-AR5, Class 1A1A, 5.426s, 2037 1,431,632 892,723 FRB Ser. 06-AR7, Class 2A2A, 5.389s, 2036 1,945,261 1,167,157 FRB Ser. 05-10, Class 1A4A, 1.927s, 2035 2,441,344 1,574,667 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD5, Class XS, IO, 0.126s, 2044 70,174,555 483,482 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.823s, 2014 (United Kingdom) GBP 868,987 974,725 FRB Ser. 05-CT2A, Class E, 1.789s, 2014 (United Kingdom) GBP 444,138 533,765 Countrywide Alternative Loan Trust Ser. 07-16CB, Class 3A1, 6 3/4s, 2037 $2,452,422 1,555,326 Ser. 07-16CB, Class 4A7, 6s, 2037 403,305 318,611 Ser. 06-45T1, Class 2A2, 6s, 2037 3,118,433 2,199,902 Ser. 06-45T1, Class 2A5, 6s, 2037 1,315,548 999,817 Ser. 06-J8, Class A4, 6s, 2037 2,545,272 1,578,069 Ser. 06-40T1, Class 1A11, 6s, 2037 1,804,675 1,330,372 Ser. 06-41CB, Class 1A7, 6s, 2037 1,410,334 1,036,596 Ser. 05-80CB, Class 2A1, 6s, 2036 3,406,644 2,565,629 FRB Ser. 07-HY4, Class 3A1, 5.583s, 2047 1,865,938 1,400,386 FRB Ser. 07-HY4, Class 4A1, 5.568s, 2047 2,690,705 1,941,053 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 2,474,636 2,435,196 Ser. 07-8CB, Class A1, 5 1/2s, 2037 1,573,116 1,187,211 FRB Ser. 06-24CB, Class A13, 0.61s, 2036 1,841,791 1,181,049 FRB Ser. 06-OC10, Class 2A2A, 0.44s, 2036 4,007,628 2,231,552 15 MORTGAGE-BACKED SECURITIES (32.6%)* cont. Principal amount Value Countrywide Asset Backed Certificates FRB Ser. 06-IM1, Class A2, 0 1/2s, 2036 $12,174,122 $6,098,139 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.472s, 2035 3,624,115 2,863,051 FRB Ser. 05-HYB7, Class 3A1, 3.133s, 2035 8,643,213 5,661,304 FRB Ser. 05-HYB4, Class 2A1, 2.895s, 2035 1,100,789 809,080 Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.517s, 2035 206,928 25,866 FRB Ser. 05-R3, Class AF, 0.66s, 2035 203,411 174,934 Credit Suisse Mortgage Capital Certificates Ser. 07-1, Class 1A4, 6.131s, 2037 1,361,471 891,764 CS First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 691,000 115,729 FRB Ser. 05-TFLA, Class L, 2.111s, 2020 1,356,000 1,179,720 Deutsche Alternative Securities, Inc. FRB Ser. 06-AR6, Class A6, 0.45s, 2037 4,146,226 2,508,467 FRB Ser. 06-AR3, Class A1, 0.45s, 2036 2,582,470 1,363,060 DLJ Commercial Mortgage Corp. Ser. 98-CF2, Class B4, 6.04s, 2031 552,708 551,326 European Prime Real Estate PLC 144A FRB Ser. 1-A, Class D, 1 5/8s, 2014 (United Kingdom) GBP 516,129 115,786 Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.555s, 2032 $596,039 923,192 IFB Ser. 3211, Class SI, IO, 26.567s, 2036 531,236 343,056 IFB Ser. 3408, Class EK, 24.742s, 2037 458,007 645,926 IFB Ser. 2979, Class AS, 23.315s, 2034 261,379 348,896 IFB Ser. 3072, Class SM, 22.839s, 2035 676,821 918,581 IFB Ser. 3072, Class SB, 22.692s, 2035 606,239 818,804 IFB Ser. 3105, Class SI, IO, 18.944s, 2036 397,129 193,870 IFB Ser. 3031, Class BS, 16.072s, 2035 935,461 1,166,403 IFB Ser. T-56, Class 2ASI, IO, 7.84s, 2043 1,087,102 224,215 IFB Ser. 2684, Class SP, IO, 7.239s, 2033 2,708,000 450,469 IFB Ser. 3184, Class SP, IO, 7.089s, 2033 5,475,687 706,681 IFB Ser. 3149, Class SE, IO, 6.889s, 2036 1,408,967 261,490 IFB Ser. 3208, Class PS, IO, 6.839s, 2036 21,236,421 3,250,781 IFB Ser. 3727, Class PS, IO, 6.439s, 2038 7,440,989 1,193,354 IFB Ser. 3287, Class SE, IO, 6.439s, 2037 3,454,718 545,707 IFB Ser. 3721, Class SC, IO, 6.439s, 2027 8,754,557 1,286,168 IFB Ser. 3398, Class SI, IO, 6.38875s, 2036 4,648,531 577,580 IFB Ser. 3762, Class SA, IO, 6.339s, 2040 8,092,273 1,312,782 IFB Ser. 3145, Class GI, IO, 6.339s, 2036 394,701 61,940 IFB Ser. 3114, Class IP, IO, 6.339s, 2036 4,519,124 643,117 IFB Ser. 3677, Class KS, IO, 6.289s, 2040 10,093,417 1,480,317 IFB Ser. 3485, Class SI, IO, 6.289s, 2036 881,500 136,042 IFB Ser. 3346, Class SC, IO, 6.289s, 2033 28,951,520 4,234,449 IFB Ser. 3346, Class SB, IO, 6.289s, 2033 16,862,133 2,464,232 IFB Ser. 3653, Class BS, IO, 6.239s, 2028 9,893,548 1,262,318 IFB Ser. 3152, Class SY, IO, 6.219s, 2036 8,536,523 1,343,905 IFB Ser. 3361, Class SI, IO, 6.189s, 2037 175,486 24,448 IFB Ser. 3510, Class AS, IO, 6.149s, 2037 374,986 58,427 IFB Ser. 3242, Class SC, IO, 6.029s, 2036 13,269,458 1,857,724 IFB Ser. 3225, Class EY, IO, 6.029s, 2036 36,439,710 4,826,075 16 MORTGAGE-BACKED SECURITIES (32.6%)* cont. Principal amount Value Federal Home Loan Mortgage Corp. IFB Ser. 3753, Class SK, IO, 5.789s, 2038 $12,054,862 $1,750,004 IFB Ser. 3726, Class SQ, IO, 5.789s, 2038 14,549,456 2,146,918 IFB Ser. 3751, Class SB, IO, 5.779s, 2039 16,924,048 2,298,455 IFB Ser. 3740, Class DS, IO, 5.759s, 2040 10,798,240 1,580,754 Ser. 3707, Class IK, IO, 5s, 2040 1,329,997 231,579 Ser. 3645, Class ID, IO, 5s, 2040 3,152,491 516,378 Ser. 3653, Class KI, IO, 5s, 2038 7,095,077 1,167,708 Ser. 3687, Class HI, IO, 5s, 2038 5,502,286 957,838 Ser. 3632, Class CI, IO, 5s, 2038 3,830,703 656,889 Ser. 3626, Class DI, IO, 5s, 2037 2,747,336 346,247 Ser. 3740, Class IP, IO, 5s, 2037 14,295,910 2,184,844 Ser. 3623, Class CI, IO, 5s, 2036 2,458,430 312,221 Ser. 3747, Class HI, IO, 4 1/2s, 2037 27,706,792 4,077,466 Ser. 3703, Class GI, IO, 4 1/2s, 2028 F 14,958,232 1,953,368 Ser. 3738, Class MI, IO, 4s, 2034 16,407,919 2,082,500 Ser. 3736, Class QI, IO, 4s, 2034 19,731,855 2,659,946 Ser. 3751, Class MI, IO, 4s, 2034 21,880,338 3,030,864 Ser. 3740, Class KI, IO, 4s, 2033 10,596,374 1,348,495 Ser. 3707, Class HI, IO, 4s, 2023 3,279,882 367,019 Ser. 3707, Class KI, IO, 4s, 2023 5,963,012 610,612 Ser. T-57, Class 1AX, IO, 0.004s, 2043 2,727,278 35,552 Ser. 3289, Class SI, IO, zero %, 2037 14,163  Ser. 3124, Class DO, PO, zero %, 2036 53,381 43,471 Ser. 2985, Class CO, PO, zero %, 2035 664 598 FRB Ser. 3304, Class UF, zero %, 2037 12,217 12,200 FRB Ser. 3251, Class TC, zero %, 2036 135,852 133,545 FRB Ser. 3072, Class TJ, zero %, 2035 54,759 49,076 FRB Ser. 3047, Class BD, zero %, 2035 675 673 FRB Ser. 3052, Class TJ, zero %, 2035 7,317 7,240 FRB Ser. 3326, Class WF, zero %, 2035 41,049 38,939 FRB Ser. 3030, Class EF, zero %, 2035 53,240 46,354 FRB Ser. 3033, Class YF, zero %, 2035 49,601 48,307 FRB Ser. 3412, Class UF, zero %, 2035 29,283 24,086 FRB Ser. 3007, Class LU, zero %, 2035 24,059 20,936 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.34s, 2036 886,283 1,493,715 IFB Ser. 07-53, Class SP, 23.247s, 2037 609,594 838,519 IFB Ser. 08-24, Class SP, 22.33s, 2038 524,747 728,906 IFB Ser. 05-75, Class GS, 19.47s, 2035 672,049 860,809 IFB Ser. 05-83, Class QP, 16.718s, 2034 677,280 846,699 IFB Ser. 03-W6, Class 4S, IO, 7.34s, 2042 5,625,683 1,080,694 IFB Ser. 03-W6, Class 5S, IO, 7.34s, 2042 11,731,907 2,120,451 IFB Ser. 06-24, Class QS, IO, 6.94s, 2036 7,333,475 1,293,258 IFB Ser. 10-27, Class BS, IO, 6.19s, 2040 35,074,953 4,968,386 IFB Ser. 07-30, Class OI, IO, 6.18s, 2037 11,041,344 1,719,137 IFB Ser. 07-44, Class SB, IO, 6.17s, 2037 2,641,324 364,265 IFB Ser. 07-48, Class SG, IO, 6.17s, 2037 19,779,876 2,869,269 IFB Ser. 10-35, Class SG, IO, 6.14s, 2040 12,591,925 2,092,652 IFB Ser. 09-71, Class XS, IO, 5.94s, 2036 14,536,701 1,472,748 IFB Ser. 10-135, Class CS, IO, 5.79s, 2040 7,758,083 1,059,599 17 MORTGAGE-BACKED SECURITIES (32.6%)* cont. Principal amount Value Federal National Mortgage Association Ser. 06-W3, Class 1AS, IO, 5.786s, 2046 $857,850 $104,514 IFB Ser. 10-135, Class SC, IO, 5.74s, 2040 11,437,771 1,592,938 IFB Ser. 10-136, Class SG, IO, 5.74s, 2030 10,252,824 1,480,508 IFB Ser. 11-3, Class SA, IO, 5.56s, 2041 F 14,691,000 1,726,769 IFB Ser. 10-70, Class SI, IO, 5.24s, 2040 11,421,982 1,409,055 Ser. 10-98, Class DI, IO, 5s, 2040 2,117,871 355,696 Ser. 10-21, Class IP, IO, 5s, 2039 6,615,695 1,124,668 Ser. 378, Class 19, IO, 5s, 2035 8,382,193 1,424,973 Ser. 366, Class 22, IO, 4 1/2s, 2035 2,845,171 303,665 Ser. 2010-135, Class DI, 3 1/2s, 2024 13,097,346 1,486,287 Ser. 03-W12, Class 2, IO, 2.228s, 2043 10,866,387 882,894 Ser. 03-W10, Class 1, IO, 1.606s, 2043 1,166,292 69,978 Ser. 03-W17, Class 12, IO, 1.136s, 2033 4,562,177 190,800 Ser. 06-26, Class NB, 1s, 2036 51,793 51,694 Ser. 00-T6, IO, 0.774s, 2030 4,767,083 99,224 Ser. 99-51, Class N, PO, zero %, 2029 75,063 67,225 FRB Ser. 05-45, Class FG, zero %, 2035 214,818 202,384 IFB Ser. 06-48, Class FG, zero %, 2036 68,217 67,462 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.118s, 2020 5,797,549 173,926 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 891,000 604,887 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 229,159 208,535 Government National Mortgage Association IFB Ser. 10-142, Class SA, IO, 6.439s, 2039 9,830,077 1,501,741 IFB Ser. 10-98, Class CS, IO, 6.439s, 2038 2,671,710 449,782 IFB Ser. 10-98, Class SA, IO, 6.439s, 2038 2,580,396 418,721 IFB Ser. 10-32, Class SP, IO, 6.439s, 2036 3,511,974 447,461 IFB Ser. 10-125, Class CS, IO, 6.389s, 2040 10,798,785 1,856,885 IFB Ser. 10-85, Class HS, IO, 6.389s, 2040 8,203,596 1,335,792 IFB Ser. 10-85, Class AS, IO, 6.389s, 2039 3,652,525 590,394 IFB Ser. 10-85, Class SD, IO, 6.389s, 2038 2,429,729 377,847 IFB Ser. 10-98, Class QS, IO, 6.339s, 2040 3,458,204 557,324 IFB Ser. 10-98, Class YS, IO, 6.339s, 2039 3,576,660 572,230 IFB Ser. 10-47, Class HS, IO, 6.339s, 2039 1,660,215 274,600 IFB Ser. 10-31, Class HS, IO, 6.339s, 2039 6,442,777 1,020,023 IFB Ser. 10-113, Class JS, IO, 6.339s, 2038 6,096,748 1,072,052 IFB Ser. 10-68, Class SD, IO, 6.319s, 2040 8,048,175 1,270,431 IFB Ser. 10-85, Class SE, IO, 6.289s, 2040 6,180,273 980,686 IFB Ser. 10-162, Class SC, IO, 6.289s, 2039 10,102,430 1,666,901 IFB Ser. 10-158, Class SB, IO, 6.239s, 2039 7,880,839 1,269,840 IFB Ser. 10-53, Class SA, IO, 6.239s, 2039 7,497,483 1,203,114 IFB Ser. 10-31, Class GS, IO, 6.239s, 2039 8,764,984 1,364,445 IFB Ser. 10-2, Class SA, IO, 6.239s, 2037 3,869,531 527,998 IFB Ser. 09-127, Class PS, IO, 6.189s, 2038 14,193,527 2,175,047 IFB Ser. 10-20, Class SC, IO, 5.889s, 2040 23,678,113 3,672,239 IFB Ser. 10-108, Class CS, IO, 5.889s, 2036 9,612,036 1,201,216 IFB Ser. 10-151, Class SB, IO, 5.839s, 2039 7,117,044 1,054,959 IFB Ser. 10-113, Class SM, IO, 5.789s, 2040 5,880,449 816,500 18 MORTGAGE-BACKED SECURITIES (32.6%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 10-158, Class BS, IO, 5.759s, 2040 $5,991,726 $932,792 IFB Ser. 10-85, Class SN, IO, 5.679s, 2040 5,874,719 863,642 IFB Ser. 10-58, Class AI, IO, 5.509s, 2040 11,582,924 1,493,271 IFB Ser. 10-20, Class SD, IO, 5.419s, 2040 6,587,144 911,858 IFB Ser. 10-35, Class DX, IO, 5.419s, 2035 5,677,250 634,944 Ser. 10-43, Class JI, IO, 5s, 2037 1,199,063 194,192 Ser. 10-158, Class MI, IO, 4 1/2s, 2039 10,964,057 1,828,147 Ser. 10-109, Class CI, IO, 4 1/2s, 2037 13,154,688 2,249,452 Ser. 10-87, Class ID, IO, 4 1/2s, 2035 929,941 123,565 Ser. 10-165, Class IP, IO, 4s, 2038 17,167,028 2,789,642 Ser. 06-36, Class OD, PO, zero %, 2036 40,693 36,734 FRB Ser. 07-73, Class KI, IO, zero %, 2037 F 289,553 2,710 FRB Ser. 07-73, Class KM, zero %, 2037 28,824 25,326 FRB Ser. 07-16, Class WF, zero %, 2037 4,602 4,589 GS Mortgage Securities Corp. II 144A Ser. 05-GG4, Class XC, IO, 0.289s, 2039 155,307,948 3,100,972 HSI Asset Loan Obligation FRB Ser. 07-AR1, Class 2A1, 5.896s, 2037 5,485,402 3,839,781 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.37s, 2037 F 2,643,786 1,480,520 IndyMac Indx Mortgage Loan Trust FRB Ser. 07-AR15, Class 1A1, 5.526s, 2037 2,493,650 1,638,054 FRB Ser. 06-AR25, Class 3A1, 5.456s, 2036 F 2,295,479 1,342,855 FRB Ser. 06-AR25, Class 5A1, 5.445s, 2036 1,342,089 811,857 FRB Ser. 07-AR9, Class 2A1, 5.402s, 2037 2,529,773 1,706,054 FRB Ser. 07-AR11, Class 1A1, 4.789s, 2037 1,788,773 1,037,488 FRB Ser. 06-AR3, Class 2A1A, 4.725s, 2036 2,339,253 1,286,589 FRB Ser. 05-AR31, Class 3A1, 2.692s, 2036 5,588,112 3,855,797 FRB Ser. 06-AR41, Class A3, 0.44s, 2037 3,811,844 1,924,981 FRB Ser. 06-AR35, Class 2A1A, 0.43s, 2037 3,431,524 1,890,283 JPMorgan Alternative Loan Trust FRB Ser. 06-A6, Class 1A1, 0.42s, 2036 1,939,688 1,154,765 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 07-CB20, Class X1, IO, 0.153s, 2051 128,818,526 1,279,207 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 492,082 375,708 Ser. 98-C4, Class J, 5.6s, 2035 965,000 907,100 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 05-A9, Class 3A1, 2.929s, 2035 637,845 506,921 Ser. 96-C2, Class JS, IO, 2.286s, 2028 1,607,440 48,223 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.243s, 2049 114,635,364 1,419,530 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.136s, 2037 1,083,602 91,564 Ser. 07-C5, Class X, IO, 5.015147s, 2049 4,424,664 397,335 Morgan Stanley Capital I 144A FRB Ser. 04-RR, Class F7, 6s, 2039 3,360,000 2,814,000 Morgan Stanley Mortgage Loan Trust FRB Ser. 06-3AR, Class 3A1, 5.564s, 2036 1,477,502 1,056,414 FRB Ser. 07-14AR, Class 6A1, 5.271s, 2037 8,846,635 6,015,712 FRB Ser. 07-11AR, Class 2A1, 5.167s, 2037 5,288,708 2,644,354 19 MORTGAGE-BACKED SECURITIES (32.6%)* cont. Principal amount Value Morgan Stanley Mortgage Loan Trust FRB Ser. 07-15AR, Class 2A1, 5.149s, 2037 $1,155,745 $813,889 Ser. 06-6AR, Class 2A, 3.037s, 2036 1,574,166 991,724 Ser. 05-5AR, Class 2A1, 3.012s, 2035 1,658,267 1,148,350 FRB Ser. 06-5AR, Class A, 0.51s, 2036 3,426,112 1,952,884 Mortgage Capital Funding, Inc. Ser. 97-MC2, Class X, IO, 1.988s, 2012 3,605 42 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 285,000 14,250 Residential Asset Securitization Trust Ser. 07-A5, Class 2A3, 6s, 2037 1,378,205 1,130,128 Ser. 06-A5CB, Class A6, 6s, 2036 1,750,434 1,081,987 FRB Ser. 05-A2, Class A1, 0.76s, 2035 910,212 704,972 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 376,000 304,560 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-10, Class 1A1, 6s, 2037 2,879,673 1,563,123 FRB Ser. 06-9, Class 1A1, 5.297s, 2036 1,561,902 955,488 FRB Ser. 07-4, Class 1A1, 0 1/2s, 2037 2,160,094 1,123,249 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.99s, 2045 8,429,449 1,137,537 Ser. 07-4, Class 1A4, IO, 1s, 2045 11,617,701 364,556 Structured Asset Securities Corp. 144A Ser. 05-RF1, Class A, IO, 5.56s, 2035 1,815,160 211,203 Ser. 05-RF3, Class 1A, IO, 5 3/8s, 2035 1,630,194 220,076 FRB Ser. 05-RF3, Class 1A, 0.61s, 2035 1,630,194 1,320,457 FRB Ser. 05-RF1, Class A, 0.61s, 2035 1,815,160 1,483,894 Ursus PLC 144A FRB Ser. 1-A, Class D, 6.938s, 2012 (Ireland) GBP 409,617 32,819 Wachovia Bank Commercial Mortgage Trust Ser. 07-C34, IO, 0.391s, 2046 $34,214,370 532,718 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.561s, 2018 917,000 550,161 Total mortgage-backed securities (cost $269,385,336) CORPORATE BONDS AND NOTES (28.4%)* Principal amount Value Basic materials (2.4%) Associated Materials, LLC 144A company guaranty sr. notes 9 1/8s, 2017 $502,000 $539,650 Atkore International, Inc. 144A sr. notes 9 7/8s, 2018 265,000 282,888 Celanese US Holdings, LLC 144A company guaranty sr. notes 6 5/8s, 2018 (Germany) 460,000 479,550 Chemtura Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2018 168,000 179,340 Clondalkin Acquisition BV 144A company guaranty sr. notes FRN 2.302s, 2013 (Netherlands) 505,000 487,325 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 735,000 783,694 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 657,000 677,218 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 535,000 535,025 Georgia-Pacific Corp. 144A company guaranty 7 1/8s, 2017 135,000 143,775 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 110,000 113,025 20 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Basic materials cont. Graphic Packaging International, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $110,000 $117,150 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 375,000 404,063 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A sr. notes 9s, 2020 411,000 438,743 Huntsman International, LLC 144A company guaranty sr. unsec. sub. notes 8 5/8s, 2021 430,000 473,000 Ineos Finance PLC 144A company guaranty sr. notes 9 1/4s, 2015 (United Kingdom) EUR 270,000 402,866 Ineos Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) $445,000 489,500 Ineos Group Holdings PLC company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 389,000 519,073 Kronos International, Inc. sr. notes 6 1/2s, 2013 (Germany) EUR 848,000 1,166,496 Lyondell Chemical Co. sr. notes 11s, 2018 $1,415,000 1,613,100 Lyondell Chemical Co. 144A company guaranty sr. notes 8s, 2017 710,000 792,538 Momentive Performance Materials, Inc. company guaranty sr. notes 12 1/2s, 2014 456,000 509,580 Momentive Performance Materials, Inc. 144A notes 9s, 2021 691,000 735,915 Nalco Co. 144A sr. notes 6 5/8s, 2019 165,000 172,219 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 546,000 556,920 Novelis, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 500,000 543,125 Omnova Solutions, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 135,000 138,375 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 834,000 1,310,550 PE Paper Escrow GmbH 144A sr. notes 12s, 2014 (Austria) $125,000 145,647 Rockwood Specialties Group, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2014 EUR 130,000 181,454 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 $380,000 435,547 Sappi Papier Holding AG 144A company guaranty 6 3/4s, 2012 (Austria) 473,000 486,022 Sealed Air Corp. 144A sr. unsec. bonds 6 7/8s, 2033 199,000 185,989 SGL Carbon SE company guaranty sr. sub. notes FRN Ser. EMTN, 2.3s, 2015 (Germany) EUR 339,000 443,093 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $474,000 482,295 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 380,000 419,425 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 357,000 386,899 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2012 268,000 283,410 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 550,000 587,125 Stone Container Corp. escrow bonds 8 3/8s, 2012 (acquired various dates from 1/23/03 to 5/9/03, cost $) (In default)   399,000 25,935 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 487,000 633,100 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 291,000 356,475 21 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Basic materials cont. TPC Group, LLC 144A sr. notes 8 1/4s, 2017 $435,000 $462,731 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 125,000 130,000 USG Corp. 144A company guaranty sr. notes 8 3/8s, 2018 165,000 171,188 Vartellus Specialties, Inc. 144A company guaranty sr. notes 9 3/8s, 2015 225,000 242,156 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty Ser. B, 11 3/8s, 2016 193,000 207,958 Verso Paper Holdings, LLC/Verso Paper, Inc. sr. notes 11 1/2s, 2014 672,000 740,880 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A sr. notes 8 3/4s, 2019 200,000 207,250 Capital goods (1.5%) Alliant Techsystems, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2020 565,000 586,188 Alliant Techsystems, Inc. sr. sub. notes 6 3/4s, 2016 466,000 479,980 Allison Transmission, Inc. 144A company guaranty sr. unsec. notes 11 1/4s, 2015  501,380 550,265 Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 225,000 236,250 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 190,000 266,370 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 130,000 183,489 Baldor Electric Co. company guaranty 8 5/8s, 2017 $265,000 295,475 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 324,000 336,960 Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 20,000 21,100 Berry Plastics Corp. 144A sr. notes 9 3/4s, 2021 500,000 522,500 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 330,000 344,850 Cleaver-Brooks, Inc. 144A sr. notes 12 1/4s, 2016 85,000 91,163 Crown Americas, LLC/Crown Americas Capital Corp. III 144A sr. notes 6 1/4s, 2021 330,000 332,475 Crown European Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 100,000 145,559 Exide Technologies 144A sr. notes 8 5/8s, 2018 $220,000 231,825 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 380,000 424,175 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 860,000 1,011,489 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 70,000 77,700 Polypore International, Inc. 144A sr. notes 7 1/2s, 2017 265,000 274,275 Rexam PLC unsec. sub. bonds FRB 6 3/4s, 2067 (United Kingdom) EUR 350,000 463,140 Rexel SA company guaranty sr. unsec. notes 8 1/4s, 2016 (France) EUR 714,000 1,075,566 Reynolds Group DL Escrow, Inc./Reynolds Group Escrow, LLC 144A sr. sec. notes 7 3/4s, 2016 (Luxembourg) EUR 843,000 1,223,032 Reynolds Group Issuer, Inc. 144A sr. notes 9s, 2019 $185,000 194,250 Reynolds Group Issuer, Inc. 144A sr. notes 7 1/8s, 2019 310,000 320,075 22 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc. 144A sr. notes 6 7/8s, 2021 (New Zealand) $100,000 $100,875 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/4s, 2021 (New Zealand) 120,000 121,050 Ryerson, Inc. company guaranty sr. notes 12s, 2015 777,000 823,620 Tenneco, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 330,000 338,250 Tenneco, Inc. 144A sr. notes 7 3/4s, 2018 175,000 185,063 Terex Corp. sr. unsec. sub. notes 8s, 2017 640,000 662,400 Thermadyne Holdings Corp. 144A sr. notes 9s, 2017 567,000 598,185 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 343,000 368,725 TransDigm, Inc. 144A sr. sub. notes 7 3/4s, 2018 510,000 546,975 Communication services (3.5%) Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 170,000 178,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 400,000 434,000 CCH II, LLC/CCH II Capital company guaranty sr. unsec. notes 13 1/2s, 2016 496,525 600,795 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 145,000 152,613 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 330,000 331,650 Cequel Communications Holdings I LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 347,000 363,049 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 7s, 2015 195,000 197,438 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 180,000 172,350 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 710,000 773,900 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 670,000 646,550 Cricket Communications, Inc. company guaranty sr. unsec. unsub. notes 10s, 2015 870,000 952,650 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 1,110,000 1,168,275 CSC Holdings LLC sr. notes 6 3/4s, 2012 196,000 204,575 CSC Holdings LLC sr. unsec. unsub. notes 8 1/2s, 2014 285,000 318,488 Digicel Group, Ltd. 144A sr. notes 8 1/4s, 2017 (Jamaica) 865,000 900,681 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 140,000 156,800 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,586,000 1,786,233 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 350,000 371,875 Intelsat Jackson Holdings SA 144A sr. unsec. notes 7 1/4s, 2020 (Bermuda) 525,000 536,813 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg)  210,000 239,400 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 586,000 657,785 Intelsat Subsidiary Holding Co., Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 (Bermuda) 942,000 972,615 23 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. company guaranty 9 1/4s, 2014 $820,000 $830,250 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 131,000 135,258 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,064,000 1,109,220 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 326,000 314,590 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 990,000 1,108,800 PAETEC Escrow Corp. 144A sr. unsec. notes 9 7/8s, 2018 371,000 392,333 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 616,000 662,200 PAETEC Holding Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2015 445,000 466,138 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 359,000 364,385 Qwest Communications International, Inc. company guaranty Ser. B, 7 1/2s, 2014 140,000 142,100 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 145,000 165,663 Qwest Corp. sr. unsec. unsub. notes 8 7/8s, 2012 1,566,000 1,687,365 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 382,000 408,740 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 235,000 259,088 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 405,000 442,463 Sprint Capital Corp. company guaranty 6 7/8s, 2028 270,000 241,650 Sprint Capital Corp. notes 8 3/8s, 2012 145,000 154,063 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,450,000 2,676,625 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 263,000 258,398 Sunrise Communications Holdings SA 144A company guaranty sr. notes 8 1/2s, 2018 (Luxembourg) EUR 145,000 210,951 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) CHF 160,000 179,304 Sunrise Communications International SA 144A company guaranty sr. notes 7s, 2017 (Luxembourg) EUR 100,000 144,232 Unitymedia GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 678,000 1,034,966 Unitymedia Hessen/NRW 144A company guaranty sr. notes 8 1/8s, 2017 (Germany) EUR 489,000 726,013 UPC Holdings BV sr. notes 9 3/4s, 2018 (Netherlands) EUR 677,000 1,019,653 Virgin Media Finance PLC company guaranty sr. unsec. bond 8 7/8s, 2019 (United Kingdom) GBP 79,000 143,316 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Netherlands) EUR 760,000 1,068,071 Wind Acquisition Holding company guaranty sr. notes Ser. REGS, 12 1/4s, 2017 (Luxembourg)  EUR 58,381 92,782 Windstream Corp. company guaranty 8 5/8s, 2016 $1,479,000 1,567,740 24 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Communication services cont. Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 $140,000 $148,750 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 584,000 625,610 Conglomerates (0.1%) SPX Corp. sr. unsec. notes 7 5/8s, 2014 270,000 294,975 SPX Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2017 160,000 172,000 Consumer cyclicals (4.5%) Affinia Group Inc. 144A sr. sub. notes 9s, 2014 170,000 173,400 Affinion Group Holdings, Inc. 144A sr. notes 10 3/4s, 2016 49,000 54,635 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 560,000 582,400 Affinion Group, Inc. 144A sr. notes 7 7/8s, 2018 955,000 927,544 AMC Entertainment Holdings, Inc. 144A sr. sub. notes 9 3/4s, 2020 410,000 440,750 AMC Entertainment, Inc. sr. sub. notes 8s, 2014 68,000 68,850 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 585,000 590,850 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 430,000 450,425 Ameristar Casinos, Inc. company guaranty sr. unsec. notes 9 1/4s, 2014 605,000 648,863 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 600,000 619,500 Beazer Homes USA, Inc. 144A sr. notes 9 1/8s, 2019 270,000 273,375 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 675,000 695,250 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 117,000 123,435 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 235,000 241,463 Building Materials Corp. 144A sr. notes 7s, 2020 140,000 147,000 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 180,000 182,700 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 11 1/8s, 2014 585,000 608,400 Cedar Fair LP/Canadas Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 9 1/8s, 2018 170,000 183,175 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 265,000 266,325 Citadel Broadcasting Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 135,000 143,775 CityCenter Holdings LLC/CityCenter Finance Corp. 144A company guaranty sr. notes 10 3/4s, 2017  475,000 495,188 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 450,000 421,875 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 1,083,000 1,199,423 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 305,000 329,400 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 599,000 655,156 Dana Holding Corp. sr. unsec. notes 6 3/4s, 2021 230,000 233,450 25 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Consumer cyclicals cont. DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 7 5/8s, 2016 $262,000 $290,820 DISH DBS Corp. company guaranty 7 1/8s, 2016 135,000 141,075 DISH DBS Corp. company guaranty 6 5/8s, 2014 1,488,000 1,558,680 DR Horton, Inc. sr. notes 7 7/8s, 2011 60,000 61,950 Gateway Casinos & Entertainment, Ltd. 144A company guaranty sr. notes 8 7/8s, 2017 CAD 135,000 139,229 Giraffe Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2018 $200,000 211,000 Goodyear Tire & Rubber Co. (The) sr. unsec. notes 10 1/2s, 2016 697,000 791,095 Grupo Televisa SA sr. unsec. bonds 6 5/8s, 2040 (Mexico) 195,000 205,505 Grupo Televisa SA sr. unsec. notes 6s, 2018 (Mexico) 260,000 283,634 Hanesbrands, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 616,000 593,670 Harrahs Operating Co., Inc. company guaranty sr. notes 10s, 2018 350,000 317,625 Harrahs Operating Co., Inc. sr. notes 11 1/4s, 2017 845,000 959,075 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 R 140,000 144,550 Interactive Data Corp. 144A company guaranty sr. notes 10 1/4s, 2018 602,000 666,715 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 350,000 345,625 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 250,000 358,241 Jarden Corp. company guaranty sr. sub. notes Ser. 1, 7 1/2s, 2020 EUR 75,000 107,758 Jarden Corp. company guaranty sr. unsec. sub. notes 7 1/2s, 2017 $615,000 647,288 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 225,000 260,438 Lear Corp. company guaranty sr. unsec. bond 7 7/8s, 2018 520,000 564,200 Lear Corp. company guaranty sr. unsec. notes 8 1/8s, 2020 585,000 644,963 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,760,000 1,817,200 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 155,000 162,750 Levi Strauss & Co. sr. unsec. unsub. notes 7 5/8s, 2020 675,000 706,219 Limited Brands, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 180,000 189,900 Lottomatica SpA sub. notes FRN Ser. REGS, 8 1/4s, 2066 (Italy) EUR 435,000 593,274 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 $460,000 491,625 Mashantucket Western Pequot Tribe 144A bonds 8 1/2s, 2015 (In default)  760,000 90,250 MTR Gaming Group, Inc. company guaranty sr. notes 12 5/8s, 2014 485,000 509,856 Navistar International Corp. sr. notes 8 1/4s, 2021 610,000 672,525 Neiman-Marcus Group, Inc. company guaranty sr. unsec. notes 9s, 2015 211,000 221,023 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. sub. disc. notes stepped-coupon zero % (12 1/2s, 8/1/11), 2016  796,000 836,795 26 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Consumer cyclicals cont. Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. notes 7 3/4s, 2018 $345,000 $370,013 Nortek, Inc. company guaranty sr. notes 11s, 2013 426,133 454,364 Nortek, Inc. 144A company guaranty sr. unsec. notes 10s, 2018 266,000 279,300 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 1,148,000 1,348,900 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 115,000 126,788 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 380,000 388,550 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 235,000 252,625 PHH Corp. 144A sr. unsec. notes 9 1/4s, 2016 230,000 246,675 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 120,000 131,400 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 625,000 646,875 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 120,000 120,600 Roofing Supplay Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 325,000 342,063 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 354,000 343,380 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 330,000 332,475 Sealy Mattress Co. sr. sub. notes 8 1/4s, 2014 145,000 148,263 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 355,000 403,369 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 323,000 309,676 Sirius XM Radio, Inc. 144A sr. notes 9 3/4s, 2015 932,000 1,050,830 Standard Pacific Corp. company guaranty sr. unsec. unsub. notes 7s, 2015 81,000 85,050 Standard Pacific Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 335,000 339,606 Toys R Us, Inc. sr. unsec. unsub. notes 7 7/8s, 2013 45,000 47,700 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 135,000 147,150 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 820,000 940,950 Toys R Us - Delaware, Inc. 44A company guaranty sr. notes 7 3/8s, 2016 105,000 111,300 Travelport LLC company guaranty 11 7/8s, 2016 375,000 360,938 Travelport LLC company guaranty 9 7/8s, 2014 325,000 319,313 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 210,000 197,925 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 235,000 341,159 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $460,000 506,000 TVN Finance Corp. III AB 144A company guaranty sr. unsec. notes 7 7/8s, 2018 (Sweden) EUR 50,000 68,940 TVN Finance Corp. PLC company guaranty sr. unsec. Ser. REGS, 10 3/4s, 2017 (United Kingdom) EUR 120,000 184,350 27 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Consumer cyclicals cont. TVN Finance Corp. PLC 144A company guaranty sr. unsec. notes 10 3/4s, 2017 (United Kingdom) EUR 340,000 $522,325 Univision Communications, Inc. 144A company guaranty sr. unsec. unsub. notes 9 3/4s, 2015  $108,847 118,643 Universal City Development Partners, Ltd. company guaranty sr. unsec. notes 8 7/8s, 2015 570,000 615,600 Vertis, Inc. company guaranty sr. notes 13 1/2s, 2014  F 554,961 27,748 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty mtge. notes 7 3/4s, 2020 250,000 265,000 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 205,000 243,950 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 603,000 625,613 Yankee Acquisition Corp. company guaranty sr. notes Ser. B, 8 1/2s, 2015 310,000 323,950 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 501,000 553,605 Consumer staples (1.5%) Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 BRL 1,500,000 895,896 Archibald Candy Corp. company guaranty 10s, 2011 (In default)  F $170,069 5,442 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 275,000 302,500 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 730,000 754,638 Blue Acquisition Sub., Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2018 432,000 461,160 Bumble Bee Acquisition Corp. 144A company guaranty sr. notes 9s, 2017 360,000 383,850 Central Garden & Pet Co. sr. sub. notes 8 1/4s, 2018 463,000 476,890 CKE Restaurants, Inc. company guaranty sr. notes 11 3/8s, 2018 505,000 568,125 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 142,000 151,053 Darling International, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2018 100,000 108,000 Dean Foods Co. company guaranty 7s, 2016 279,000 267,840 DineEquity, Inc. 144A sr. unsec. notes 9 1/2s, 2018 265,000 285,206 Dole Food Co. 144A sr. sec. notes 8s, 2016 207,000 220,455 Dunkin Finance Corp. 144A sr. notes 9 5/8s, 2018 183,000 186,660 EC Finance PLC company guaranty sr. bonds Ser. REGS, 9 3/4s, 2017 (United Kingdom) EUR 236,000 356,246 Elizabeth Arden, Inc. 144A sr. notes 7 3/8s, 2021 $380,000 388,550 Europcar Groupe SA company guaranty sr. sub. bond FRB Ser. REGS, 4.55s, 2013 (France) EUR 119,000 158,467 Hertz Corp. company guaranty 8 7/8s, 2014 $160,000 164,200 Hertz Corp. 144A company guaranty sr. notes 6 3/4s, 2019 160,000 161,000 Hertz Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2018 155,000 163,913 28 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Consumer staples cont. Hertz Holdings Netherlands BV 144A sr. bond 8 1/2s, 2015 (Netherlands) EUR 360,000 $536,258 Landrys Restaurants, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 $164,000 177,530 Libbey Glass, Inc. sr. notes 10s, 2015 127,000 137,319 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 330,000 343,200 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2018 170,000 176,800 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 620,000 607,600 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 542,000 467,475 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 125,000 132,656 Roadhouse Financing, Inc. 144A sr. notes 10 3/4s, 2017 270,000 298,350 RSC Equipment Rental, Inc. 144A sr. unsec. notes 8 1/4s, 2021 220,000 224,950 Service Corporation International sr. notes 7s, 2019 180,000 184,950 Simmons Foods, Inc. 144A sr. notes 10 1/2s, 2017 269,000 289,848 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 130,000 152,913 Spectrum Brands, Inc. 144A sr. notes 9 1/2s, 2018 614,000 673,865 Stewart Enterprises, Inc. sr. notes 6 1/4s, 2013 1,412,000 1,412,000 SUPERVALU, Inc. sr. unsec. notes 8s, 2016 140,000 136,500 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 120,000 142,800 United Rentals North America, Inc. company guaranty sr. unsec. sub. notes 8 3/8s, 2020 170,000 178,075 West Corp. 144A sr. notes 7 7/8s, 2019 447,000 463,763 West Corp. 144A sr. unsec. notes 8 5/8s, 2018 21,000 22,523 Energy (5.4%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 165,000 178,718 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 905,000 989,745 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 585,000 646,176 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 720,000 757,800 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 582,000 587,820 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 150,000 147,750 Brigham Exploration Co. 144A company guaranty sr. unsec. notes 8 3/4s, 2018 669,000 734,228 Carrizo Oil & Gas, Inc. 144A sr. unsec. notes 8 5/8s, 2018 814,000 854,700 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 710,000 741,950 Chaparral Energy, Inc. 144A sr. notes 9 7/8s, 2020 325,000 356,688 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 1,150,000 1,345,500 Complete Production Services, Inc. company guaranty 8s, 2016 770,000 810,425 Connacher Oil and Gas, Ltd. 144A sec. notes 10 1/4s, 2015 (Canada) 807,000 849,368 Connacher Oil and Gas, Ltd. 144A sr. sec. notes 11 3/4s, 2014 (Canada) 230,000 249,838 29 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Energy cont. CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2020 $293,000 $320,103 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 8s, 2017 1,667,000 1,808,695 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 850,000 920,125 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 302,000 331,445 Denbury Resources, Inc. sr. sub. notes 7 1/2s, 2015 775,000 806,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 945,000 945,000 Expro Finance Luxemburg 144A sr. notes 8 1/2s, 2016 (Luxembourg) 464,000 457,040 Ferrellgas LP/Ferrellgas Finance Corp. 144A sr. notes 6 1/2s, 2021 234,000 226,980 Forest Oil Corp. sr. notes 8s, 2011 1,465,000 1,530,925 Frac Tech Services, LLC/Frac Tech Finance, Inc 144A company guaranty sr. notes 7 1/8s, 2018 420,000 429,975 Gaz Capital SA sr. unsec. notes Ser. REGS, 7.288s, 2037 (Russia) 780,000 807,300 Gazprom Via Gaz Capital SA 144A company guaranty sr. unsec. bond 8.146s, 2018 (Russia) 316,000 363,372 Gazprom Via Gaz Capital SA 144A sr. sec. bond 9 1/4s, 2019 (Russia) 1,855,000 2,280,259 Gazprom Via Gaz Capital SA 144A sr. unsec. 6.51s, 2022 (Russia) 485,000 494,700 Gazprom Via Gaz Capital SA 144A sr. unsec. notes 7.288s, 2037 (Russia) 575,000 595,125 Gazprom Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 485,000 579,032 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 1,010,000 1,052,925 Hornbeck Offshore Services, Inc. sr. notes Ser. B, 6 1/8s, 2014 790,000 782,100 Inergy LP/Inergy Finance Corp. 144A sr. notes 6 7/8s, 2021 492,000 496,305 Infinis PLC sr. notes Ser. REGS, 9 1/8s, 2014 (United Kingdom) GBP 222,000 379,663 KazMunaiGaz Finance Sub BV 144A notes 7s, 2020 (Kazakhstan) $355,000 374,525 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 355,000 378,075 Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 230,000 239,775 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 1,080,000 1,101,600 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2019 (Russia) 450,000 492,683 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 698,000 713,705 Offshore Group Investments, Ltd. 144A sr. notes 11 1/2s, 2015 265,000 294,813 OPTI Canada, Inc. company guaranty sr. sec. notes 8 1/4s, 2014 (Canada) 1,010,000 606,000 OPTI Canada, Inc. 144A company guaranty sr. notes 9 3/4s, 2013 (Canada) 470,000 458,250 OPTI Canada, Inc. 144A sr. notes 9s, 2012 (Canada) 415,000 405,663 30 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Energy cont. Peabody Energy Corp. company guaranty 7 3/8s, 2016 $1,321,000 $1,479,520 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 44,000 46,695 Pemex Project Funding Master Trust company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 340,000 340,373 Pemex Project Funding Master Trust company guaranty unsec. unsub. notes 6 5/8s, 2038 (Mexico) 325,000 325,374 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 960,000 1,125,600 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 7/8s, 2040 (Brazil) 540,000 558,896 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 296,000 298,472 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 960,000 965,515 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 225,000 258,750 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 5,035,000 2,852,328 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/2s, 2037 (Venezuela) 650,000 289,250 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 650,000 295,750 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 600,000 391,800 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 2,005,000 1,192,975 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 800,000 806,800 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 215,000 261,225 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 6s, 2022 (Trinidad) 1,113,583 1,127,024 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 539,000 607,723 Plains Exploration & Production Co. company guaranty 7 3/4s, 2015 280,000 293,300 Plains Exploration & Production Co. company guaranty 7s, 2017 150,000 156,750 Plains Exploration & Production Co. company guaranty sr. unsec. notes 10s, 2016 645,000 728,850 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7.39s, 2024 (Philippines) 690,000 793,500 Power Sector Assets & Liabilites Management Corp. 144A govt. guaranty sr. unsec. notes 7 1/4s, 2019 (Philippines) 950,000 1,088,938 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 350,000 367,500 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 290,000 320,088 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,060,000 1,089,150 31 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Energy cont. SM Energy Co. 144A sr. unsec. notes 6 5/8s, 2019 $190,000 $190,000 Williams Cos., Inc. (The) notes 7 3/4s, 2031 256,000 286,372 Financials (4.9%) Ally Financial, Inc. company guaranty sr. unsec. notes 7s, 2012 117,000 121,680 Ally Financial, Inc. company guaranty sr. unsec. notes 6 7/8s, 2012 818,000 864,013 Ally Financial, Inc. company guaranty sr. unsec. notes 6 5/8s, 2012 851,000 888,231 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 240,000 271,200 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.496s, 2014 85,000 80,985 Ally Financial, Inc. 144A company guaranty notes 6 1/4s, 2017 335,000 345,888 Ally Financial, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,320,000 1,438,800 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 440,000 490,600 Anglian Water/Osprey Financing PLC company guaranty sr. unsub. notes Ser. EMTN, 7s, 2018 (United Kingdom) GBP 200,000 322,813 Banco Do Brasil 144A sr. unsec. 9 3/4s, 2017 (Brazil) BRL 855,000 509,881 Biz Finance PLC for Ukreximbank sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) $425,000 438,804 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.086s, 2012 883,750 871,854 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 284,000 282,935 CB Richard Ellis Services, Inc. 144A company guaranty sr. unsec. notes 6 5/8s, 2020 135,000 135,000 CIT Group, Inc. sr. bonds 7s, 2017 2,373,000 2,393,764 CIT Group, Inc. sr. bonds 7s, 2016 1,267,000 1,279,670 CIT Group, Inc. sr. bonds 7s, 2015 337,000 341,634 CIT Group, Inc. sr. bonds 7s, 2014 106,000 107,988 CIT Group, Inc. sr. bonds 7s, 2013 106,939 109,211 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 130,000 136,825 HSBC Capital Funding LP/Jersey Channel Islands company guaranty sub. FRB 5.13s, 2049 (United Kingdom) EUR 486,000 621,393 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 $185,000 191,013 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 135,000 140,400 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 895,000 919,613 JPMorgan Chase & Co. 144A sr. unsec. notes FRN zero %, 2017 600,000 633,901 JPMorgan Chase & Co. 144A sr. unsec. unsub. notes FRN 4s, 2011 RUB 46,000,000 1,538,102 JPMorgan Chase & Co. 144A unsec. unsub. notes 8s, 2012 INR 37,500,000 826,125 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 $641,000 666,640 32 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Financials cont. Liberty Mutual Insurance Co. 144A notes 7.697s, 2097 $1,330,000 $1,159,173 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 300,000 331,875 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 444,000 457,320 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 447,000 441,413 RSHB Capital SA for OJSC Russian Agricultural Bank sub. bonds FRB 6.97s, 2016 (Russia) 5,400,000 5,406,264 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 7 3/4s, 2018 (Russia) 775,000 852,500 RSHB Capital SA for OJSC Russian Agricultural Bank 144A notes 7 1/8s, 2014 (Russia) 775,000 832,040 Sabra Health Care LP/Sabra Capital Corp. 144A company guaranty sr. notes 8 1/8s, 2018 R 235,000 243,813 Shinhan Bank 144A sr. unsec. bond 6s, 2012 (South Korea) 257,000 270,438 SLM Corp. sr. notes Ser. MTN, 6 1/4s, 2016 395,000 397,192 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 360,000 367,672 UBS AG/ Jersey Branch jr. unsec. sub. FRB 4.28s, 2015 (Cayman Islands) EUR 327,000 390,799 USI Holdings Corp. 144A company guaranty sr. unsec. notes FRN 4.161s, 2014 $120,000 112,500 Vnesheconombank Via VEB Finance, Ltd. 144A bank guaranteed bonds 6.8s, 2025 (Russia) 1,100,000 1,083,500 VTB Bank Via VTB Capital SA sr. notes 6 1/4s, 2035 (Russia) 1,065,000 1,098,281 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 7 1/2s, 2011 (Russia) 1,660,000 1,720,175 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 4,520,000 4,823,292 VTB Bank Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 2,934,000 3,025,688 VTB Bank Via VTB Capital SA 144A sr. unsec. unsub. notes 6.609s, 2012 (Russia) 3,965,000 4,217,610 Government (0.1%) International Bank for Reconstruction & Development sr. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 22,650,000 740,184 Health care (1.4%) Aviv Healthcare Properties LP 144A sr. notes 7 3/4s, 2019 $290,000 297,975 Bayer AG jr. unsec. sub. bonds FRB 5s, 2105 (Germany) EUR 364,000 492,717 Biomet, Inc. company guaranty sr. unsec. bond 10s, 2017 $456,000 509,580 Capella Healthcare, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 380,000 411,350 CHS/Community Health Systems, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2015 632,000 667,550 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 160,000 225,858 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $505,000 537,194 33 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Health care cont. DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 $110,000 $111,650 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 340,000 342,550 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 510,000 501,713 Fresenius US Finance II, Inc. 144A sr. unsec. notes 9s, 2015 125,000 143,594 Giant Funding Corp. 144A sr. notes 8 1/4s, 2018 (Spain) 220,000 227,975 HCA Holdings, Inc. 144A sr. unsec. notes 7 3/4s, 2021 400,000 417,000 HCA, Inc. company guaranty sr. notes 9 5/8s, 2016  1,028,000 1,108,955 HCA, Inc. sr. sec. notes 9 1/4s, 2016 1,587,000 1,708,009 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 345,000 371,306 Select Medical Corp. company guaranty 7 5/8s, 2015 451,000 460,020 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 640,000 660,800 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015  329,569 334,924 Talecris Biotherapeutics Holdings Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 48,000 52,560 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 276,000 323,955 Tenet Healthcare Corp. sr. notes 9s, 2015 749,000 827,645 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 471,000 539,295 Tenet Healthcare Corp. sr. unsec. notes 8s, 2020 415,000 423,300 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 70,000 72,188 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 170,000 174,675 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 70,000 72,100 Vanguard Health Systems, Inc. 144A sr. notes zero %, 2016 380,000 235,600 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 590,000 621,491 Technology (1.2%) Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 140,000 143,500 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 149,000 154,215 Buccaneer Merger Sub., Inc. 144A sr. notes 9 1/8s, 2019 431,000 459,015 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015  139,000 145,255 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 547,000 566,145 CommScope, Inc. 144A sr. notes 8 1/4s, 2019 325,000 337,188 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 193,000 208,923 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 462,000 495,495 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015  736,314 743,677 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 351,000 324,675 First Data Corp. 144A company guaranty sr. notes 8 7/8s, 2020 175,000 188,563 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 9 1/8s, 2014  59,493 62,021 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 8 7/8s, 2014 225,000 234,844 34 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Technology cont. Freescale Semiconductor, Inc. company guaranty sr. unsec. sub. notes 10 1/8s, 2016 $5,000 $5,363 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 967,000 1,090,293 Freescale Semiconductor, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2020 4,000 4,540 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 1,035,000 1,103,569 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 290,000 315,375 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 1,091,000 1,234,194 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7 3/4s, 2018 (Cayman Islands) 433,000 443,825 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 817,000 860,914 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 494,000 510,055 Unisys Corp. 144A company guaranty sr. sub. notes 14 1/4s, 2015 711,000 858,533 Transportation (0.2%) AMGH Merger Sub., Inc. 144A company guaranty sr. notes 9 1/4s, 2018 466,000 495,125 British Airways PLC sr. unsec. 8 3/4s, 2016 (United Kingdom) GBP 353,000 597,533 Swift Services Holdings, Inc. 144A company guaranty sr. notes 10s, 2018 $500,000 540,625 Utilities and power (1.7%) AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 1,140,000 1,234,050 Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 150,000 162,847 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 $380,000 397,100 Calpine Corp. 144A sr. sec. notes 7 1/4s, 2017 995,000 1,017,388 Colorado Interstate Gas Co. debs. 6.85s, 2037 (Canada) 615,000 632,074 Dynegy Holdings, Inc. sr. unsec. notes 7 3/4s, 2019 1,160,000 832,300 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 289,000 258,655 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 135,000 133,650 Edison Mission Energy sr. unsec. notes 7.2s, 2019 292,000 234,330 Edison Mission Energy sr. unsec. notes 7s, 2017 44,000 36,080 El Paso Corp. sr. unsec. notes 7s, 2017 160,000 172,464 El Paso Natural Gas Co. debs. 8 5/8s, 2022 577,000 708,796 Energy Future Holdings Corp. 144A sr. sec. bond 10 1/4s, 2020 1,390,000 1,470,766 Energy Future Intermediate Holdings Co., LLC sr. notes 10s, 2020 539,000 571,666 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 346,000 369,788 GenOn Escrow Corp. 144A sr. notes 9 7/8s, 2020 685,000 717,538 GenOn Escrow Corp. 144A sr. unsec. notes 9 1/2s, 2018 105,000 109,856 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 220,000 237,050 KCP&L Greater Missouri Operations Co. sr. unsec. notes 7.95s, 2011 36,000 36,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 8s, 2019 (Indonesia) 525,000 593,250 35 CORPORATE BONDS AND NOTES (28.4%)* cont. Principal amount Value Utilities and power cont. Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) $2,425,000 $2,734,600 Mirant Americas Generation, Inc. sr. unsec. notes 8.3s, 2011 205,000 207,050 NRG Energy, Inc. sr. notes 7 3/8s, 2016 1,555,000 1,609,425 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 255,000 253,498 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 120,000 121,438 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 145,000 155,316 Vattenfall Treasury AB company guaranty jr. unsec. sub. bond FRB 5 1/4s, 2049 (Sweden) EUR 364,000 503,868 Total corporate bonds and notes (cost $243,671,814) ASSET-BACKED SECURITIES (11.5%)* Principal amount Value Accredited Mortgage Loan Trust FRB Ser. 07-1, Class A3, 0.39s, 2037 $3,285,000 $2,415,493 Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.41s, 2036 217,000 126,747 FRB Ser. 06-HE3, Class A2C, 0.41s, 2036 271,000 132,669 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.42s, 2036 141,090 96,204 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.135s, 2034 88,066 18,476 Bombardier Capital Mortgage Securitization Corp. Ser. 00-A, Class A4, 8.29s, 2030 1,465,605 1,091,875 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-NC2, Class A2B, 0.42s, 2036 6,621,623 3,310,811 FRB Ser. 07-OPX1, Class A1A, 0.33s, 2037 956,186 449,408 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 F 2,192,785 1,820,011 Ser. 00-5, Class A7, 8.2s, 2032 1,147,107 957,834 Ser. 00-1, Class A5, 8.06s, 2031 F 1,578,435 1,254,855 Ser. 00-4, Class A5, 7.97s, 2032 314,660 256,448 Ser. 00-5, Class A6, 7.96s, 2032 1,302,533 1,068,077 Ser. 02-1, Class M1F, 7.954s, 2033 850,000 862,408 Ser. 00-6, Class A5, 7.27s, 2031 2,993,112 3,082,905 FRB Ser. 02-1, Class M1A, 2.311s, 2033 4,468,000 3,651,791 FRB Ser. 01-4, Class M1, 2.011s, 2033 573,000 300,833 Countrywide Asset Backed Certificates FRB Ser. 06-6, Class 2A3, 0.54s, 2036 F 9,381,000 3,846,210 FRB Ser. 07-3, Class 2A2, 0.43s, 2047 1,957,000 1,494,303 FRB Ser. 06-23, Class 2A3, 0.43s, 2037 1,970,000 1,067,858 FRB Ser. 06-24, Class 2A3, 0.41s, 2047 2,192,000 1,128,880 FRB Ser. 07-1, Class 2A2, 0.36s, 2037 F 2,985,000 2,350,688 Credit-Based Asset Servicing and Securitization FRB Ser. 06-CB9, Class A2, 0.37s, 2036 2,341,000 1,075,104 FRB Ser. 07-CB1, Class AF1A, 0.33s, 2037 1,195,162 384,603 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 871,855 130,778 36 ASSET-BACKED SECURITIES (11.5%)* cont. Principal amount Value First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 06-FF13, Class A2D, 0 1/2s, 2036 $2,599,000 $1,351,600 FRB Ser. 06-FF18, Class A2C, 0.42s, 2037 3,942,000 1,911,870 FRB Ser. 06-FF13, Class A2C, 0.42s, 2036 2,406,000 1,203,000 FRB Ser. 06-FF11, Class 2A3, 0.41s, 2036 2,540,000 1,498,600 FRB Ser. 06-FF7, Class 2A3, 0.41s, 2036 1,377,417 910,958 Fremont Home Loan Trust FRB Ser. 06-2, Class 2A3, 0.43s, 2036 589,000 382,105 Granite Mortgages PLC FRB Ser. 03-2, Class 2C1, 3.562s, 2043 F EUR 2,785,000 1,871,345 FRB Ser. 03-2, Class 3C, 3.326s, 2043 F GBP 1,337,631 898,803 Green Tree Financial Corp. Ser. 94-6, Class B2, 9s, 2020 $1,682,107 1,362,506 Ser. 94-4, Class B2, 8.6s, 2019 627,569 323,208 Ser. 93-1, Class B, 8.45s, 2018 397,858 325,138 Ser. 96-6, Class M1, 7.95s, 2027 1,075,000 1,096,500 Ser. 96-8, Class M1, 7.85s, 2027 754,000 729,447 Ser. 96-2, Class M1, 7.6s, 2026 608,000 601,920 Ser. 95-8, Class B1, 7.3s, 2026 704,416 685,882 Ser. 95-4, Class B1, 7.3s, 2025 726,329 685,589 Ser. 97-6, Class M1, 7.21s, 2029 1,842,000 1,540,715 Ser. 95-F, Class B2, 7.1s, 2021 20,720 19,969 Ser. 98-2, Class A6, 6.81s, 2028 546,748 566,853 Ser. 99-3, Class A7, 6.74s, 2031 F 873,182 886,280 FRN Ser. 98-4, Class A6, 6.53s, 2030 258,592 262,579 Ser. 99-2, Class A7, 6.44s, 2030 217,862 213,431 Ser. 99-1, Class A6, 6.37s, 2025 27,351 28,172 Ser. 98-4, Class A5, 6.18s, 2030 651,208 659,797 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 F 2,714,776 2,796,220 GSAA Home Equity Trust FRB Ser. 05-11, Class 3A4, 0.51s, 2035 3,393,485 2,892,946 FRB Ser. 06-19, Class A3A, 0 1/2s, 2036 505,800 283,248 FRB Ser. 06-11, Class 2A2, 0.42s, 2036 1,966,262 1,061,782 FRB Ser. 06-19, Class A1, 0.35s, 2036 3,633,763 1,816,881 FRB Ser. 06-17, Class A1, 0.32s, 2036 4,458,233 2,273,699 FRB Ser. 06-12, Class A1, 0.31s, 2036 2,737,195 1,425,805 GSAMP Trust FRB Ser. 07-HE2, Class A2A, 0.38s, 2047 1,143,596 1,076,982 GSMPS Mortgage Loan Trust FRB Ser. 05-14, Class 2A2, 0.51s, 2035 2,490,233 1,780,517 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.26s, 2030 756,064 22,682 FRB Ser. 05-1A, Class E, 2.06s, 2030 91,982 13,797 Lehman XS Trust FRB Ser. 07-3, Class 1BA2, 6.17s, 2037 F 2,129,716 995,642 FRB Ser. 07-1, Class 1A3, 0.38s, 2037 10,234,172 4,208,803 Long Beach Mortgage Loan Trust FRB Ser. 06-4, Class 2A4, 0.52s, 2036 238,549 93,784 FRB Ser. 06-WL1, Class 2A3, 0 1/2s, 2046 2,099,806 1,532,859 Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.51s, 2032 2,025,781 1,843,461 37 ASSET-BACKED SECURITIES (11.5%)* cont. Principal amount Value Merrill Lynch First Franklin Mortgage Loan Asset Backed Certificates FRB Ser. 07-1, Class A2C, 0.51s, 2037 $5,665,000 $2,747,525 FRB Ser. 07-1, Class A2B, 0.43s, 2037 2,860,328 1,572,465 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 194,980 182,503 Morgan Stanley Capital, Inc. FRB Ser. 04-HE8, Class B3, 3.46s, 2034 109,340 14,432 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.42s, 2036 246,309 127,199 FRB Ser. 06-2, Class A2C, 0.41s, 2036 298,000 173,615 FRB Ser. 06-6, Class A2B, 0.36s, 2037 2,047,478 1,264,062 Oakwood Mortgage Investors, Inc. Ser. 00-A, Class A3, 7.945s, 2022 43,592 30,293 Ser. 99-D, Class A1, 7.84s, 2029 1,416,831 1,438,083 Ser. 00-A, Class A2, 7.765s, 2017 208,107 142,348 Ser. 95-B, Class B1, 7.55s, 2021 305,854 223,557 Ser. 00-D, Class A4, 7.4s, 2030 3,257,000 2,247,330 Ser. 02-B, Class A4, 7.09s, 2032 710,223 688,636 Ser. 99-B, Class A4, 6.99s, 2026 1,367,335 1,339,988 Ser. 02-A, Class A4, 6.97s, 2032 94,345 95,761 Ser. 01-D, Class A4, 6.93s, 2031 1,120,323 932,669 Ser. 01-E, Class A4, 6.81s, 2031 1,735,423 1,518,495 Ser. 99-B, Class A3, 6.45s, 2017 318,045 298,962 Ser. 01-C, Class A2, 5.92s, 2017 1,846,938 1,034,285 Ser. 02-C, Class A1, 5.41s, 2032 1,746,501 1,698,472 Ser. 01-E, Class A2, 5.05s, 2031 1,491,252 1,200,458 Ser. 02-A, Class A2, 5.01s, 2020 381,740 332,231 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 361,009 350,178 FRB Ser. 01-B, Class A2, 0.636s, 2018 70,567 61,917 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.45s, 2036 147,707 115,551 FRB Ser. 07-RZ1, Class A2, 0.42s, 2037 293,000 181,321 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 0.99s, 2035 416,774 301,922 Ser. 01-KS3, Class AII, 0.72s, 2031 2,299,081 1,819,863 Securitized Asset Backed Receivables, LLC FRB Ser. 07-BR4, Class A2A, 0.35s, 2037 263,759 180,015 FRB Ser. 07-BR3, Class A2A, 0.33s, 2037 3,903,674 2,654,498 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.47s, 2036 2,389,000 994,772 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.43s, 2036 240,000 197,532 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 923,799 110,856 TIAA Real Estate CDO, Ltd. 144A Ser. 02-1A, Class IV, 6.84s, 2037 756,000 264,600 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.37s, 2037 657,896 437,370 Total asset-backed securities (cost $106,253,010) 38 FOREIGN GOVERNMENT BONDS AND NOTES (8.2%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 $1,136,000 $1,164,968 Argentina (Republic of) sr. unsec. bonds FRB 0.45s, 2013 3,113,000 1,080,211 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 9,390,000 8,798,430 Argentina (Republic of) sr. unsec. unsub. bonds Ser. $V, 10 1/2s, 2012 ARS 4,110,000 987,119 Argentina (Republic of) sr. unsec. unsub. bonds FRB 0.469278s, 2012 $43,339,000 10,271,343 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 2,758,017 2,399,474 Banco Nacional de Desenvolvimento Economico e Social 144A notes 5 1/2s, 2020 (Brazil) 170,000 172,550 Banco Nacional de Desenvolvimento Economico e Social 144A sr. unsec. unsub. notes 6.369s, 2018 (Brazil) 175,000 190,531 Brazil (Federal Republic of) notes 10s, 2017 BRL 3,500 1,889,538 Brazil (Federal Republic of) unsub. notes 10s, 2014 BRL 2,365 1,336,991 Chile (Republic of) notes 5 1/2s, 2020 CLP 397,500,000 837,946 Colombia (Government of) bonds 6 1/8s, 2041 $1,000,000 1,020,000 Export-Import Bank of Korea 144A sr. unsec. unsub. notes 5.1s, 2013 (South Korea) INR 53,200,000 1,087,408 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 $535,000 594,829 Indonesia (Republic of) 144A sr. unsec. notes 11 5/8s, 2019 1,305,000 1,883,754 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 7 3/4s, 2038 920,000 1,086,750 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 7/8s, 2018 750,000 849,375 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2014 460,000 509,579 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 1,555,000 1,625,908 Industrial Bank of Korea 144A sr. notes 7 1/8s, 2014 1,475,000 1,654,904 Iraq (Republic of) 144A bonds 5.8s, 2028 1,275,000 1,183,200 Peru (Republic of) bonds 6.95s, 2031 PEN 5,885,000 2,223,053 Philippines (Republic of) sr. unsec. unsub. bonds 6 1/2s, 2020 $1,350,000 1,525,500 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 1,800,000 1,876,302 Russia (Federation of) sr. unsec. unsub. bonds 7 1/2s, 2030 59,965 68,280 Russia (Federation of) 144A unsec. unsub. bonds 7 1/2s, 2030 5,023,367 5,719,906 South Africa (Republic of) sr. unsec. unsub. notes 6 7/8s, 2019 950,000 1,078,250 Sri Lanka (Republic of) 144A notes 7.4s, 2015 440,000 487,309 Turkey (Republic of) bonds 16s, 2012 TRY 385,000 259,549 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2019 $815,000 937,821 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 4,335,000 4,988,891 Ukraine (Government of ) Financing of Infrastructural Projects State Enterprise 144A govt. guaranty notes 8 3/8s, 2017 425,000 448,375 Ukraine (Government of) sr. unsec. bonds 6.385s, 2012 400,000 407,724 Ukraine (Government of) sr. unsec. unsub. bonds Ser. REGS, 6 7/8s, 2011 1,150,000 1,152,024 Ukraine (Government of) 144A bonds 7 3/4s, 2020 2,510,000 2,547,650 39 FOREIGN GOVERNMENT BONDS AND NOTES (8.2%)* cont. Principal amount Value Ukraine (Government of) 144A sr. unsec. bonds 6 7/8s, 2011 $435,000 $435,000 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 790,000 819,625 Venezuela (Republic of) bonds 8 1/2s, 2014 625,000 531,981 Venezuela (Republic of) sr. unsec. bonds 9 1/4s, 2027 300,000 219,600 Venezuela (Republic of) unsec. notes 10 3/4s, 2013 2,510,000 2,390,373 Venezuela (Republic of) unsec. notes FRN Ser. REGS, 1.303s, 2011 2,715,000 2,695,425 Venezuela (Republic of) 144A unsec. bonds 13 5/8s, 2018 2,215,000 2,088,324 Total foreign government bonds and notes (cost $68,173,979) SENIOR LOANS (3.1%)* c Principal amount Value Basic materials (0.1%) Georgia-Pacific, LLC bank term loan FRN Ser. B2, 2.303s, 2012 $189,635 $189,872 Momentive Performance Materials, Inc. bank term loan FRN 2.563s, 2013 373,057 370,434 Smurfit-Stone Container Enterprises, Inc. bank term loan FRN 6 3/4s, 2016 154,400 155,880 Communication services (0.4%) CCO Holdings, LLC / CCO Holdings Capital Corp. bank term loan FRN 2.761s, 2014 400,000 391,333 Charter Communications Operating, LLC bank term loan FRN Ser. l, 7 1/4s, 2014 173,572 178,996 Charter Communications, Inc. bank term loan FRN Ser. C, 3.56s, 2016 1,470,250 1,469,025 Insight Midwest, LP bank term loan FRN Ser. B, 2.024s, 2014 224,114 222,900 Intelsat Jackson Holdings SA bank term loan FRN 3.303s, 2014 (Luxembourg) 885,000 854,025 Level 3 Communications, Inc. bank term loan FRN 2.553s, 2014 379,000 368,893 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 185,000 200,170 Consumer cyclicals (1.4%) Brickman Group Holdings, Inc. bank term loan FRN Ser. B, 7 1/4s, 2016 1,040,000 1,060,800 CCM Merger, Inc. bank term loan FRN Ser. B, 8 1/2s, 2012 797,219 797,551 Cedar Fair LP bank term loan FRN Ser. B, 5 1/2s, 2016 182,176 184,518 Centage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.55s, 2014 674,292 662,769 Centage Learning Acquisitions, Inc. bank term loan FRN Ser. B3, 3.763s, 2014 376,529 310,636 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.911s, 2016 574,281 516,135 Compucom Systems, Inc. bank term loan FRN 3.76s, 2014 233,242 222,746 Dex Media West, LLC bank term loan FRN Ser. A, 7s, 2014 329,500 305,317 Federal Mogul Corp. bank term loan FRN Ser. B, 2.198s, 2014 165,115 160,402 Federal Mogul Corp. bank term loan FRN Ser. C, 2.198s, 2015 84,242 81,838 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.52s, 2014 429,096 203,820 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.27s, 2014 459,332 218,183 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.27s, 2014 171,393 81,411 Golden Nugget, Inc. bank term loan FRN 2.26s, 2014  113,486 96,747 Golden Nugget, Inc. bank term loan FRN Ser. B, 2.26s, 2014  199,367 169,960 40 SENIOR LOANS (3.1%)* cont. Principal amount Value Consumer cyclicals cont. Goodman Global, Inc. bank term loan FRN 9s, 2017 $286,000 $295,367 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 571,568 575,851 Harrahs Operating Co., Inc. bank term loan FRN Ser. B1, 3.303s, 2015 625,000 580,566 Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.303s, 2015 724,196 673,842 Isle of Capri Casinos, Inc. bank term loan FRN 5s, 2013 208,821 208,602 Isle of Capri Casinos, Inc. bank term loan FRN Ser. A, 5s, 2013 73,466 73,389 Isle of Capri Casinos, Inc. bank term loan FRN Ser. B, 5s, 2013 83,528 83,441 Jarden Corp. bank term loan FRN Ser. B4, 3.553s, 2015 318,585 317,191 Michaels Stores, Inc. bank term loan FRN Ser. B, 2.563s, 2013 210,712 209,774 National Bedding Co., LLC bank term loan FRN Ser. B, 3.813s, 2013 150,816 150,816 R.H. Donnelley, Inc. bank term loan FRN Ser. B, 9s, 2014 1,387,390 1,113,876 Realogy Corp. bank term loan FRN 0.111s, 2013 135,818 131,428 Realogy Corp. bank term loan FRN Ser. B, 3.286s, 2013 1,146,080 1,109,038 ServiceMaster Co. (The) bank term loan FRN Ser. B, 2.779s, 2014 529,258 521,224 ServiceMaster Co. (The) bank term loan FRN Ser. DD, 2.77s, 2014 52,727 51,926 Six Flags Theme Parks bank term loan FRN Ser. B, 5 1/2s, 2016 493,442 499,456 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 (In default)  670,438 491,766 Univision Communications, Inc. bank term loan FRN 4.511s, 2017 348,288 342,451 Consumer staples (0.4%) Burger King Holdings, Inc. bank term loan FRN Ser. B, 6 1/4s, 2016 330,000 334,847 Claires Stores, Inc. bank term loan FRN 3.043s, 2014 530,212 508,719 Revlon Consumer Products bank term loan FRN 6s, 2015 2,223,200 2,236,748 Rite-Aid Corp. bank term loan FRN Ser. B, 2.02s, 2014 184,775 177,430 Spectrum Brands, Inc. bank term loan FRN 8s, 2016 344,533 347,817 West Corp. bank term loan FRN Ser. B2, 2.737s, 2013 45,006 44,851 West Corp. bank term loan FRN Ser. B5, 4.612s, 2016 110,282 111,339 Energy (0.2%) EPCO Holdings, Inc. bank term loan FRN Ser. A, 1.26s, 2012 436,000 422,920 Hercules Offshore, Inc. bank term loan FRN Ser. B, 6s, 2013 281,924 274,817 MEG Energy Corp. bank term loan FRN 6s, 2016 (Canada) 946,488 950,925 Financials (%) AGFS Funding Co. bank term loan FRN 7 1/4s, 2015 250,000 253,403 Fifth Third Processing Solutions, Inc. bank term loan FRN 8 1/4s, 2017 100,000 102,063 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2014 164,913 165,325 Health care (0.4%) Ardent Health Systems bank term loan FRN Ser. B, 6 1/2s, 2015 356,206 357,987 Grifols SA bank term loan FRN Ser. B, 6s, 2016 (Spain) 235,000 238,427 Health Management Associates, Inc. bank term loan FRN 2.053s, 2014 1,301,310 1,295,527 IASIS Healthcare, LLC bank term loan FRN Ser. DD, 2.256s, 2014 223,246 220,846 IASIS Healthcare, LLC bank term loan FRN 7.62s, 2014 61,059 60,402 41 SENIOR LOANS (3.1%)* cont. Principal amount Value Health care cont. IASIS Healthcare Corp. bank term loan FRN 5.538s, 2014  $269,935 $266,224 IASIS Healthcare, LLC bank term loan FRN Ser. B, 2.256s, 2014 644,989 638,055 Multiplan, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 333,012 336,030 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B1, 3.034s, 2014 266,087 259,800 Ceridian Corp. bank term loan FRN 3.269s, 2014 307,000 301,025 Utilities and power (0.1%) NRG Energy, Inc. bank term loan FRN 3.553s, 2015 337,536 337,295 NRG Energy, Inc. bank term loan FRN 2.053s, 2013 129 129 NRG Energy, Inc. bank term loan FRN 2.041s, 2013 84,325 84,624 NRG Energy, Inc. bank term loan FRN Ser. B, 3.553s, 2015 401,273 403,422 Texas Competitive Electric Holdings Co., LLC bank term loan FRN Ser. B2, 3.786s, 2014 518,308 428,333 Total senior loans (cost $28,563,247) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.5%)* strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.70175 CHF 36,660,000 $109,017 Option on an interest rate swap with UBS AG for the right to pay a fixed rate of 1.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. Jan-12/1.722 CHF 36,660,000 77,698 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. Dec-11/1.578 CHF 36,660,000 106,735 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 1.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. Dec-11/1.602 CHF 36,660,000 100,684 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.59% versus the three month USD-LIBOR-BBA maturing April 28, 2021. Apr-11/3.59 $93,652,325 1,750,362 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 86,365,500 2,048,590 Total purchased options outstanding (cost $3,703,423) 42 CONVERTIBLE BONDS AND NOTES (0.3%)* Principal amount Value Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 $534,000 $538,005 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 345,000 657,467 General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029  1,077,000 1,343,558 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 440,000 557,425 Total convertible bonds and notes (cost $2,300,022) U.S. TREASURY OBLIGATIONS (0.3%) * i Principal amount Value U.S. Treasury Bonds 1s, December 31, 2011 $1,761,000 $1,774,137 U.S. Treasury Inflation Protected Notes 2s, July 15, 2014 1,082,952 1,184,847 Total U.S. treasury obligations (cost $2,958,984) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (0.3%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.3%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $2,284,356 $2,544,737 U.S. Government Agency Mortgage Obligations (%) Federal National Mortgage Association Pass-Through Certificates 6 1/2s, April 1, 2016 13,672 14,723 Total U.S. government and agency mortgage obligations (cost $2,432,138) CONVERTIBLE PREFERRED STOCKS (%)* Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 9,017 $489,713 Lehman Brothers Holdings, Inc. Ser. P, 7.25% cv. pfd. (In default)  1,477 679 Total convertible preferred stocks (cost $1,843,036) PREFERRED STOCKS (%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 440 $422,813 Total preferred stocks (cost $146,180) COMMON STOCKS (%)* Shares Value Bohai Bay Litigation, LLC (Escrow)  F 1,327 $4,141 Nortek, Inc.  5,732 219,249 Trump Entertainment Resorts, Inc.  F 224 3,584 Vertis Holdings, Inc.  F 22,380 22 Total common stocks (cost $206,567) WARRANTS (%)*  Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 117 $731 Smurfit Kappa Group PLC 144A (Ireland) F 10/01/13 EUR 0.001 960 59,547 Vertis Holdings, Inc. F 10/18/15 $0.01 1,483  Total warrants (cost $35,777) 43 SHORT-TERM INVESTMENTS (29.2%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.17% e 110,111,779 $110,111,779 Egypt Treasury Bills, for effective yields ranging from 9.72% to 9.80%, May 31, 2011 EGP 14,525,000 2,346,987 Egypt Treasury Bill, for an effective yield of 9.82%, May 3, 2011 EGP 12,375,000 2,015,894 Egypt Treasury Bill (series 273), for an effective yield of 9.50%, April 5, 2011 EGP 13,250,000 2,175,986 Egypt Treasury Bill, for an effective yield of 9.76%, April 5, 2011 EGP 1,325,000 217,599 Egypt Treasury Bill, for an effective yield of 10.02%, March 28, 2011 EGP 1,300,000 215,209 Egypt Treasury Bill, for an effective yield of 9.41%, February 1, 2011 EGP 6,500,000 1,087,195 U.S. Treasury Bills, for an effective yield of 0.20%, November 17, 2011 ## $28,395,000 28,343,491 U.S. Treasury Bills, for effective yields ranging from 0.23% to 0.26%, October 20, 2011 # ## 41,191,000 41,130,985 U.S. Treasury Bills, for effective yields ranging from 0.19% to 0.24%, August 25, 2011 # ## 5,569,000 5,561,293 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 # ## 25,239,000 25,207,426 U.S. Treasury Bills, for effective yields ranging from 0.20% to 0.21%, June 2, 2011 # ## 32,787,000 32,757,295 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.29%, March 10, 2011 # ## 10,918,000 10,915,024 Total short-term investments (cost $262,449,739) TOTAL INVESTMENTS Total investments (cost $992,123,252) Key to holdings currency abbreviations ARS Argentine Peso AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EGP Egyptian Pound EUR Euro GBP British Pound INR Indian Rupee JPY Japanese Yen MXN Mexican Peso PEN Peruvian Neuvo Sol RUB Russian Ruble SEK Swedish Krona TRY Turkish Lira USD / $ United States Dollar 44 Key to holdings abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company PO Principal Only Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from August 1, 2010 through January 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $896,924,417.  Non-income-producing security.  The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate.  Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $25,935, or less than 0.1% of net assets.  Income may be received in cash or additional securities at the discretion of the issuer. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. i Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $709,895,617 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. 45 FORWARD CURRENCY CONTRACTS at 1/31/11 (aggregate face value $475,725,613) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 2/16/11 $3,684,219 $3,758,515 $(74,296) Brazilian Real Buy 2/16/11 2,147,335 2,144,641 2,694 British Pound Buy 2/16/11 1,456,754 1,453,274 3,480 Canadian Dollar Sell 2/16/11 2,055,405 2,057,166 1,761 Chilean Peso Buy 2/16/11 1,362,340 1,361,493 847 Czech Koruna Buy 2/16/11 1,998,743 1,961,048 37,695 Euro Buy 2/16/11 1,064,008 1,062,513 1,495 Japanese Yen Sell 2/16/11 1,621,822 1,611,708 (10,114) Mexican Peso Buy 2/16/11 841,019 831,512 9,507 Norwegian Krone Buy 2/16/11 3,701,202 3,645,534 55,668 Singapore Dollar Sell 2/16/11 2,839,767 2,810,345 (29,422) South Korean Won Buy 2/16/11 2,470,667 2,477,944 (7,277) Swedish Krona Buy 2/16/11 2,527,101 2,435,142 91,959 Swiss Franc Sell 2/16/11 5,368,440 5,358,200 (10,240) Taiwan Dollar Sell 2/16/11 947,170 939,569 (7,601) Turkish Lira (New) Sell 2/16/11 1,324,493 1,324,870 377 Barclays Bank PLC Australian Dollar Buy 2/16/11 2,065,341 2,106,452 (41,111) Brazilian Real Buy 2/16/11 1,986,900 1,978,614 8,286 British Pound Sell 2/16/11 5,962,405 5,875,203 (87,202) Canadian Dollar Sell 2/16/11 2,540,249 2,560,723 20,474 Chilean Peso Sell 2/16/11 53,563 51,883 (1,680) Czech Koruna Buy 2/16/11 2,133,256 2,089,234 44,022 Euro Sell 2/16/11 26,426 26,454 28 Hungarian Forint Sell 2/16/11 1,949,811 1,867,419 (82,392) Indian Rupee Buy 2/17/11 1,115,551 1,124,806 (9,255) Japanese Yen Sell 2/16/11 6,913,245 6,878,830 (34,415) Mexican Peso Buy 2/16/11 1,796,772 1,798,575 (1,803) New Zealand Dollar Sell 2/16/11 948,820 950,288 1,468 Norwegian Krone Buy 2/16/11 1,038,905 1,034,061 4,844 Philippines Peso Buy 2/16/11 1,121,695 1,123,147 (1,452) Polish Zloty Buy 2/16/11 1,978,757 1,930,589 48,168 Singapore Dollar Sell 2/16/11 192,615 190,853 (1,762) South Korean Won Buy 2/16/11 3,205,985 3,210,264 (4,279) Swedish Krona Buy 2/16/11 1,678,157 1,615,658 62,499 Swiss Franc Sell 2/16/11 4,307,533 4,236,073 (71,460) Taiwan Dollar Sell 2/16/11 28,992 29,057 65 Thai Baht Buy 2/16/11 1,114,328 1,111,220 3,108 Turkish Lira (New) Buy 2/16/11 236,219 246,295 (10,076) Citibank, N.A. Australian Dollar Buy 2/16/11 5,097,090 5,195,681 (98,591) Brazilian Real Sell 2/16/11 418,496 416,925 (1,571) British Pound Buy 2/16/11 1,767,748 1,708,659 59,089 Canadian Dollar Buy 2/16/11 786,654 795,014 (8,360) 46 FORWARD CURRENCY CONTRACTS at 1/31/11 (aggregate face value $475,725,613) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Chilean Peso Sell 2/16/11 $510,990 $502,035 $(8,955) Czech Koruna Buy 2/16/11 738,249 698,137 40,112 Danish Krone Buy 2/16/11 491,123 472,956 18,167 Euro Sell 2/16/11 6,269,170 6,106,041 (163,129) Hungarian Forint Sell 2/16/11 44,608 42,782 (1,826) Japanese Yen Sell 2/16/11 8,074,083 8,074,981 898 Mexican Peso Buy 2/16/11 1,833,640 1,832,713 927 New Zealand Dollar Buy 2/16/11 33,919 33,450 469 Norwegian Krone Buy 2/16/11 1,136,438 1,127,673 8,765 Polish Zloty Buy 2/16/11 4,716,385 4,620,075 96,310 Singapore Dollar Sell 2/16/11 1,890,599 1,876,074 (14,525) South African Rand Sell 2/16/11 46,294 48,496 2,202 South Korean Won Buy 2/16/11 3,606,489 3,595,296 11,193 Swedish Krona Buy 2/16/11 731,928 734,071 (2,143) Swiss Franc Sell 2/16/11 590,864 597,708 6,844 Taiwan Dollar Sell 2/16/11 33,884 33,728 (156) Turkish Lira (New) Buy 2/16/11 619,009 643,971 (24,962) Credit Suisse AG Australian Dollar Buy 2/16/11 3,581,166 3,652,791 (71,625) Brazilian Real Buy 2/16/11 1,335,886 1,330,077 5,809 British Pound Sell 2/16/11 2,258,353 2,255,217 (3,136) Canadian Dollar Sell 2/16/11 3,251,662 3,247,648 (4,014) Czech Koruna Buy 2/16/11 2,688,441 2,679,596 8,845 Euro Sell 2/16/11 4,567,935 4,572,910 4,975 Indian Rupee Buy 2/17/11 1,109,606 1,109,335 271 Japanese Yen Sell 2/16/11 3,680,348 3,701,783 21,435 Malaysian Ringgit Buy 2/16/11 1,820,564 1,815,327 5,237 Norwegian Krone Sell 2/16/11 4,213,200 4,188,224 (24,976) Polish Zloty Buy 2/16/11 1,389,722 1,378,405 11,317 South African Rand Buy 2/16/11 423,660 453,340 (29,680) South Korean Won Buy 2/16/11 3,584,809 3,587,591 (2,782) Swedish Krona Buy 2/16/11 1,838,817 1,764,484 74,333 Swiss Franc Sell 2/16/11 5,903,874 5,972,189 68,315 Taiwan Dollar Sell 2/16/11 23,965 23,875 (90) Turkish Lira (New) Sell 2/16/11 466,652 466,785 133 Deutsche Bank AG Australian Dollar Buy 2/16/11 1,539,323 1,536,028 3,295 Brazilian Real Buy 2/16/11 1,031,824 1,030,529 1,295 Canadian Dollar Buy 2/16/11 589,142 594,632 (5,490) Chilean Peso Buy 2/16/11 451,811 451,490 321 Czech Koruna Buy 2/16/11 1,860,365 1,851,467 8,898 Euro Buy 2/16/11 2,490,170 2,470,104 20,066 Hungarian Forint Sell 2/16/11 1,378,414 1,376,782 (1,632) Malaysian Ringgit Buy 2/16/11 2,046,205 2,037,998 8,207 47 FORWARD CURRENCY CONTRACTS at 1/31/11 (aggregate face value $475,725,613) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Mexican Peso Buy 2/16/11 $847,230 $840,513 $6,717 New Zealand Dollar Sell 2/16/11 951,056 939,154 (11,902) Norwegian Krone Buy 2/16/11 4,763,820 4,713,258 50,562 Peruvian New Sol Sell 2/16/11 1,890,181 1,867,794 (22,387) Philippines Peso Buy 2/16/11 1,128,172 1,124,046 4,126 Polish Zloty Buy 2/16/11 4,285,985 4,200,697 85,288 Singapore Dollar Sell 2/16/11 1,901,773 1,885,191 (16,582) South Korean Won Buy 2/16/11 2,396,487 2,402,425 (5,938) Swedish Krona Buy 2/16/11 2,093,554 2,015,052 78,502 Swiss Franc Sell 2/16/11 4,325,551 4,253,703 (71,848) Taiwan Dollar Sell 2/16/11 11,414 11,329 (85) Turkish Lira (New) Buy 2/16/11 654,906 676,629 (21,723) Goldman Sachs International Australian Dollar Buy 2/16/11 6,541,325 6,667,654 (126,329) British Pound Buy 2/16/11 888,440 880,430 8,010 Canadian Dollar Buy 2/16/11 1,886,951 1,904,105 (17,154) Chilean Peso Sell 2/16/11 42,192 41,569 (623) Euro Sell 2/16/11 6,512,751 6,359,788 (152,963) Hungarian Forint Sell 2/16/11 2,289,066 2,271,808 (17,258) Japanese Yen Buy 2/16/11 611,554 615,120 (3,566) Norwegian Krone Buy 2/16/11 2,494,698 2,474,014 20,684 Polish Zloty Buy 2/16/11 1,096,492 1,071,220 25,272 South African Rand Buy 2/16/11 190,649 197,895 (7,246) Swedish Krona Buy 2/16/11 1,705,667 1,636,631 69,036 Swiss Franc Sell 2/16/11 4,315,694 4,205,829 (109,865) HSBC Bank USA, National Association Australian Dollar Buy 2/16/11 8,402,678 8,569,933 (167,255) British Pound Sell 2/16/11 6,753,413 6,639,710 (113,703) Euro Sell 2/16/11 7,769,816 7,587,868 (181,948) Japanese Yen Sell 2/16/11 501,920 505,104 3,184 Norwegian Krone Sell 2/16/11 1,574,236 1,560,929 (13,307) Philippines Peso Buy 2/16/11 1,128,172 1,124,299 3,873 Singapore Dollar Sell 2/16/11 1,910,994 1,892,909 (18,085) South Korean Won Buy 2/16/11 2,428,378 2,435,735 (7,357) Swiss Franc Sell 2/16/11 2,756,660 2,788,379 31,719 Taiwan Dollar Sell 2/16/11 80,065 79,708 (357) JPMorgan Chase Bank, N.A. Australian Dollar Buy 2/16/11 2,573,238 2,594,712 (21,474) Brazilian Real Buy 2/16/11 1,318,000 1,310,786 7,214 British Pound Buy 2/16/11 2,582,325 2,581,331 994 Canadian Dollar Sell 2/16/11 404,511 407,353 2,842 Chilean Peso Buy 2/16/11 1,423,774 1,421,610 2,164 Czech Koruna Buy 2/16/11 1,951,642 1,919,917 31,725 Euro Sell 2/16/11 3,905,241 3,812,935 (92,306) 48 FORWARD CURRENCY CONTRACTS at 1/31/11 (aggregate face value $475,725,613) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. cont. Hungarian Forint Sell 2/16/11 $835,792 $801,437 $(34,355) Japanese Yen Sell 2/16/11 7,477,169 7,518,830 41,661 Malaysian Ringgit Buy 2/16/11 1,599,753 1,592,819 6,934 Mexican Peso Buy 2/16/11 1,401,158 1,400,874 284 New Zealand Dollar Sell 2/16/11 1,012,265 998,311 (13,954) Norwegian Krone Buy 2/16/11 1,191,162 1,180,922 10,240 Peruvian New Sol Sell 2/16/11 415,560 410,038 (5,522) Polish Zloty Sell 2/16/11 3,836,590 3,737,427 (99,163) Singapore Dollar Sell 2/16/11 1,982,101 1,963,845 (18,256) South African Rand Sell 2/16/11 443,209 443,240 31 South Korean Won Buy 2/16/11 3,625,539 3,630,066 (4,527) Swedish Krona Sell 2/16/11 91,877 89,708 (2,169) Swiss Franc Sell 2/16/11 547,623 547,769 146 Taiwan Dollar Sell 2/16/11 975,032 971,191 (3,841) Thai Baht Buy 2/16/11 1,119,986 1,123,937 (3,951) Turkish Lira (New) Sell 2/16/11 428,143 428,345 202 Royal Bank of Scotland PLC (The) Australian Dollar Buy 2/16/11 3,536,261 3,523,649 12,612 Brazilian Real Buy 2/16/11 2,253,155 2,244,421 8,734 British Pound Sell 2/16/11 1,474,859 1,471,677 (3,182) Canadian Dollar Buy 2/16/11 1,243,388 1,256,280 (12,892) Czech Koruna Buy 2/16/11 1,913,257 1,882,470 30,787 Euro Sell 2/16/11 3,538,705 3,456,200 (82,505) Hungarian Forint Sell 2/16/11 2,439,958 2,384,479 (55,479) Japanese Yen Sell 2/16/11 10,361,319 10,381,022 19,703 Malaysian Ringgit Buy 2/16/11 1,820,597 1,814,946 5,651 Norwegian Krone Buy 2/16/11 6,846,750 6,741,932 104,818 Polish Zloty Buy 2/16/11 1,611,636 1,595,248 16,388 Singapore Dollar Sell 2/16/11 1,802,301 1,784,371 (17,930) South African Rand Sell 2/16/11 270,496 274,448 3,952 South Korean Won Buy 2/16/11 3,594,597 3,611,771 (17,174) Swedish Krona Buy 2/16/11 2,393,781 2,400,920 (7,139) Swiss Franc Sell 2/16/11 3,863,034 3,789,744 (73,290) Taiwan Dollar Sell 2/16/11 795,281 795,588 307 Turkish Lira (New) Sell 2/16/11 122,309 125,149 2,840 State Street Bank and Trust Co. Australian Dollar Buy 2/16/11 2,466,899 2,477,030 (10,131) Brazilian Real Buy 2/16/11 2,249,148 2,236,678 12,470 British Pound Sell 2/16/11 4,658,023 4,599,740 (58,283) Canadian Dollar Buy 2/16/11 1,110,582 1,120,729 (10,147) Euro Buy 2/16/11 1,237,212 1,227,259 9,953 Hungarian Forint Sell 2/16/11 2,804,139 2,770,875 (33,264) Japanese Yen Sell 2/16/11 9,423,411 9,441,508 18,097 Malaysian Ringgit Buy 2/16/11 2,050,024 2,042,332 7,692 49 FORWARD CURRENCY CONTRACTS at 1/31/11 (aggregate face value $475,725,613) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Mexican Peso Buy 2/16/11 $909,055 $901,846 $7,209 Norwegian Krone Buy 2/16/11 2,660,619 2,649,480 11,139 Philippines Peso Buy 2/16/11 1,128,172 1,124,551 3,621 Polish Zloty Buy 2/16/11 3,771,292 3,718,633 52,659 Swedish Krona Buy 2/16/11 2,435,891 2,443,031 (7,140) Swiss Franc Sell 2/16/11 1,168,481 1,164,146 (4,335) Taiwan Dollar Sell 2/16/11 986,577 979,899 (6,678) Thai Baht Buy 2/16/11 1,119,992 1,123,579 (3,587) UBS AG Australian Dollar Buy 2/16/11 2,439,518 2,478,399 (38,881) British Pound Sell 2/16/11 5,455,777 5,394,307 (61,470) Canadian Dollar Sell 2/16/11 428,775 431,171 2,396 Czech Koruna Buy 2/16/11 1,774,907 1,760,751 14,156 Euro Sell 2/16/11 2,861,908 2,864,954 3,046 Hungarian Forint Sell 2/16/11 2,287,685 2,231,925 (55,760) Indian Rupee Buy 2/17/11 1,115,551 1,124,314 (8,763) Japanese Yen Sell 2/16/11 6,013,777 5,966,197 (47,580) Mexican Peso Buy 2/16/11 1,983,458 1,982,123 1,335 Norwegian Krone Buy 2/16/11 3,414,537 3,420,549 (6,012) Polish Zloty Buy 2/16/11 3,566,389 3,593,773 (27,384) South African Rand Buy 2/16/11 66,412 71,023 (4,611) Swedish Krona Sell 2/16/11 607,706 599,324 (8,382) Swiss Franc Sell 2/16/11 7,702,857 7,659,544 (43,313) Thai Baht Buy 2/16/11 1,114,328 1,113,737 591 Westpac Banking Corp. Australian Dollar Buy 2/16/11 6,262,336 6,289,774 (27,438) British Pound Sell 2/16/11 6,688,859 6,660,342 (28,517) Canadian Dollar Sell 2/16/11 4,557,260 4,611,002 53,742 Euro Sell 2/16/11 19,887,208 19,527,857 (359,351) Japanese Yen Sell 2/16/11 1,777,983 1,789,085 11,102 New Zealand Dollar Sell 2/16/11 1,396,557 1,392,283 (4,274) Norwegian Krone Buy 2/16/11 1,035,896 1,028,231 7,665 Swedish Krona Buy 2/16/11 2,861,254 2,757,234 104,020 Swiss Franc Sell 2/16/11 4,117,595 4,120,007 2,412 Total 50 FUTURES CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Short) 21 $14,838,852 Mar-11 $(9,149) Canadian Government Bond 10 yr (Long) 434 52,563,763 Mar-11 (326,152) Euro-Bobl 5 yr (Short) 8 1,279,833 Mar-11 26,704 Euro-Bund 10 yr (Long) 374 63,376,448 Mar-11 (755,477) Euro-Schatz 2 yr (Short) 421 62,309,393 Mar-11 421,739 Japanese Government Bond 10 yr (Short) 17 29,023,227 Mar-11 (46,792) Japanese Government Bond 10 yr Mini (Long) 13 2,219,106 Mar-11 (9,574) U.K. Gilt 10 yr (Long) 711 133,674,820 Mar-11 (1,139,478) U.S. Treasury Bond 20 yr (Short) 232 27,985,000 Mar-11 (206,128) U.S. Treasury Bond 30 yr (Long) 1,826 224,883,313 Mar-11 (12,521,970) U.S. Treasury Note 5 yr (Long) 69 8,170,570 Mar-11 79,650 U.S. Treasury Note 10 yr (Short) 10 1,207,969 Mar-11 3,106 Total WRITTEN OPTIONS OUTSTANDING at 1/31/11 (premiums received $83,076,937) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $24,738,000 Aug-11/4.49 $1,804,390 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,798,000 Jul-11/4.525 3,499,738 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 16,701,000 Aug-11/4.475 172,688 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 16,701,000 Aug-11/4.475 1,198,965 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,369,000 Aug-11/4.55 112,311 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 24,738,000 Aug-11/4.49 173,166 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 12,369,000 Aug-11/4.55 954,887 51 WRITTEN OPTIONS OUTSTANDING at 1/31/11 (premiums received $83,076,937) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. $24,616,000 Aug-11/4.765 $156,558 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 24,616,000 Aug-11/4.765 2,289,042 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 27,401,000 Aug-11/4.70 178,929 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 27,401,000 Aug-11/4.70 2,428,551 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 68,697,000 Jul-11/4.745 366,464 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 68,697,000 Jul-11/4.745 6,380,926 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 21,475,000 Jul-11/4.5475 150,325 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 42,950,000 Jul-11/4.52 324,702 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,798,000 Jul-11/4.525 343,027 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,798,000 Jul-11/4.46 382,413 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 21,475,000 Jul-11/4.5475 1,675,050 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 42,950,000 Jul-11/4.52 3,264,200 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,798,000 Jul-11/4.46 3,284,238 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 7,284,400 Aug-15/4.375 1,233,395 52 WRITTEN OPTIONS OUTSTANDING at 1/31/11 (premiums received $83,076,937) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. $145,246,400 Feb-11/3.11 $8,715 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 7,284,400 Aug-15/4.375 545,165 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 7,284,400 Aug-15/4.46 576,852 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 7,284,400 Aug-15/4.46 1,178,470 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.89% versus the three month USD-LIBOR-BBA maturing April 28, 2021. 37,460,930 Apr-11/3.89 360,231 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. 145,246,400 Feb-11/3.04 2,905 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. 145,246,400 Feb-11/3.11 4,751,010 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. 145,246,400 Feb-11/3.04 5,631,203 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 96,509,800 Sep-15/4.04 3,264,927 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 96,509,800 Sep-15/4.04 10,947,107 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 4,389,140 Feb-15/5.36 250,181 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 4,389,140 Feb-15/5.36 342,792 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 14,006,560 Feb-15/5.27 836,332 53 WRITTEN OPTIONS OUTSTANDING at 1/31/11 (premiums received $83,076,937) (Unaudited) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. $14,006,560 Feb-15/5.27 $1,040,547 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 38,999,000 Sep-13/4.82 2,021,257 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,551,000 May-12/5.51 2,476,619 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 14,182,400 Apr-12/4.8675 286,788 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.8675% versus the three month USD-LIBOR-BBA maturing April 12, 2022. 14,182,400 Apr-12/4.8675 1,209,104 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.70175% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 36,660,000 Jan-12/0.70175 26,760 Option on an interest rate swap with UBS AG for the obligation to pay a fixed rate of 0.722% versus the six month CHF-LIBOR-BBA maturing January 23, 2014. CHF 36,660,000 Jan-12/0.722 69,928 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.578% versus the six month CHF-LIBOR-BBA maturing December 24, 2013. CHF 36,660,000 Dec-11/0.578 12,077 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 0.602% versus the six month CHF-LIBOR-BBA maturing December 22, 2013. CHF 36,660,000 Dec-11/0.602 14,344 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. $86,365,500 Mar-11/4.7375 1,727 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 86,365,500 Mar-11/4.665 1,727 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.82% versus the three month USD-LIBOR-BBA maturing September 12, 2018. 38,999,000 Sep-13/4.82 893,758 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 19,551,000 May-12/5.51 238,504 Total 54 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. GBP 5,540,000 E $ 12/7/30 6 month GBP- LIBOR-BBA 4.93% $16,423 GBP 3,500,000  12/8/20 3.685% 6 month GBP- LIBOR-BBA 35,274 GBP 5,530,000 E  12/8/30 6 month GBP- LIBOR-BBA 4.9675% 34,027 GBP 8,127,000  12/9/20 3.63% 6 month GBP- LIBOR-BBA 144,314 GBP 13,000,000 E  12/9/30 6 month GBP- LIBOR-BBA 4.85643% (42,496) AUD 7,430,000  12/21/20 6.0975% 6 month AUD- BBR-BBSW (57,428) AUD 17,220,000  9/17/15 6 month AUD- BBR-BBSW 5.38% (176,201) AUD 8,810,000  9/17/20 5.5725% 6 month AUD- BBR-BBSW 249,312 AUD 8,780,000  9/22/20 5.685% 6 month AUD- BBR-BBSW 181,897 AUD 17,190,000  9/22/15 6 month AUD- BBR-BBSW 5.56% (57,451) AUD 24,190,000  9/29/15 6 month AUD- BBR-BBSW 5.5275% (122,753) AUD 13,970,000  9/29/20 5.63% 6 month AUD- BBR-BBSW 352,487 GBP 19,410,000  6/15/15 2.59% 6 month GBP- LIBOR-BBA 130,804 $121,793,800 72,868 7/23/15 1.90% 3 month USD- LIBOR-BBA 353,958 GBP 42,740,000  1/21/13 1.815% 6 month GBP- LIBOR-BBA (111,710) Barclays Bank PLC AUD 9,340,000 E  2/4/20 6 month AUD- BBR-BBSW 6.8% 138,325 AUD 9,910,000  10/1/15 6 month AUD- BBR-BBSW 5.43% (89,546) $53,546,600 E  3/9/21 4.2375% 3 month USD- LIBOR-BBA (3,315,070) AUD 18,840,000  5/24/15 5.505% 6 month AUD- BBR-BBSW 97,559 AUD 8,120,000  7/27/15 5.435% 6 month AUD- BBR-BBSW 69,502 $14,466,300 161,205 10/28/30 3 month USD- LIBOR-BBA 3.38% (1,290,583) 1,426,800 (1,059) 10/28/12 0.52% 3 month USD- LIBOR-BBA 1,067 289,133,100 50,460 11/3/13 0.73% 3 month USD- LIBOR-BBA 3,028,648 55 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $37,697,300 $(36,165) 11/3/15 3 month USD- LIBOR-BBA 1.43% $(1,062,636) AUD 16,000,000  8/26/15 6 month AUD- BBR-BBSW 5.025% (392,127) GBP 22,720,000  1/18/21 3.7875% 6 month GBP- LIBOR-BBA 56,623 GBP 17,100,000  1/25/13 1.61625% 6 month GBP- LIBOR-BBA 66,210 GBP 42,740,000  1/25/13 1.61% 6 month GBP- LIBOR-BBA 173,786 GBP 9,830,000  1/25/21 6 month GBP- LIBOR-BBA 3.72% (125,021) $117,330,500 17,423 1/28/21 3.41% 3 month USD- LIBOR-BBA 611,075 21,611,100 (11,531) 1/28/41 3 month USD- LIBOR-BBA 4.21% (355,428) 120,517,400  2/1/15 3 month USD- LIBOR-BBA 1.71375% (161,493) 17,649,500  2/1/16 2.154% 3 month USD- LIBOR-BBA 30,004 EUR 39,514,000  11/5/20 2.708% 6 month EUR- EURIBOR- REUTERS 3,124,252 $31,965,801  11/8/25 3.2175% 3 month USD- LIBOR-BBA 2,551,072 81,052,507  11/8/15 3 month USD- LIBOR-BBA 1.315% (2,704,122) 1,391,003  11/8/25 3.215% 3 month USD- LIBOR-BBA 111,422 2,387,125  11/8/15 3 month USD- LIBOR-BBA 1.30% (81,370) 102,125,100  11/9/15 3 month USD- LIBOR-BBA 1.355% (3,212,864) 41,106,000  11/10/40 3 month USD- LIBOR-BBA 3.7575% (3,543,508) 126,544,300  11/10/20 2.71% 3 month USD- LIBOR-BBA 7,200,502 91,304,800  11/10/15 3 month USD- LIBOR-BBA 1.40% (2,684,227) 90,120,700  11/12/15 3 month USD- LIBOR-BBA 1.4125% (2,613,772) 40,148,600  11/12/40 3 month USD- LIBOR-BBA 3.745% (3,556,141) AUD 14,770,000  12/8/20 6 month AUD- BBR-BBSW 5.93% (70,757) AUD 14,770,000  12/22/15 5.895% 6 month AUD- BBR-BBSW (123,587) 56 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Citibank, N.A. $29,921,400 $(9,467) 6/28/19 3 month USD- LIBOR-BBA 3.04% $(292,636) GBP 127,480,000  7/1/12 6 month GBP- LIBOR-BBA 1.43% (27,402) GBP 102,000,000  7/1/15 2.45% 6 month GBP- LIBOR-BBA 1,888,282 GBP 30,260,000  7/1/20 6 month GBP- LIBOR-BBA 3.3675% (1,440,568) $336,551,700 64,474 7/9/20 3 month USD- LIBOR-BBA 3.01% (9,853,507) 73,758,500  9/24/20 2.5875% 3 month USD- LIBOR-BBA 4,540,567 70,406,100  11/8/15 3 month USD- LIBOR-BBA 1.305% (2,382,941) 105,086,300  11/8/20 2.635% 3 month USD- LIBOR-BBA 6,653,987 45,352,100  11/9/40 3 month USD- LIBOR-BBA 3.747% (3,987,431) SEK 58,660,000  11/23/20 3.25% 3 month SEK- STIBOR-SIDE 338,448 $200,540,800 (55,180) 12/10/12 0.81% 3 month USD- LIBOR-BBA (488,871) 51,600,000  12/14/20 3.3975% 3 month USD- LIBOR-BBA 35,853 20,671,900  1/14/41 3 month USD- LIBOR-BBA 4.240625% (187,681) 97,732,500 300,828 1/28/16 3 month USD- LIBOR-BBA 2.17% 248,738 80,869,500 (479,049) 1/28/21 3.41% 3 month USD- LIBOR-BBA (69,878) 135,146,500  2/1/15 3 month USD- LIBOR-BBA 1.712% (189,205) 36,916,200  2/1/16 2.155% 3 month USD- LIBOR-BBA 61,281 71,467,400  2/1/18 3 month USD- LIBOR-BBA 2.83% (185,815) 30,884,800  2/1/19 3.0775% 3 month USD- LIBOR-BBA 84,316 25,540,400  2/1/22 3.5775% 3 month USD- LIBOR-BBA 85,305 13,316,900  2/1/31 4.127% 3 month USD- LIBOR-BBA 81,366 Credit Suisse International CHF 13,250,000  12/14/20 2.1075% 6 month CHF- LIBOR-BBA 96,337 $31,400,000  12/17/40 4.334% 3 month USD- LIBOR-BBA (321,265) 57 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. CHF 63,900,000 $ 1/28/13 0.675% 6 month CHF- LIBOR-BBA $(2,680) $185,341,000  2/1/20 3.265% 3 month USD- LIBOR-BBA 672,788 522,936,300  2/1/21 3 month USD- LIBOR-BBA 3.428% (2,070,828) 42,297,300 (368,992) 2/1/41 4.29% 3 month USD- LIBOR-BBA (263,249) 11,942,800 (48,435) 2/1/21 3.47% 3 month USD- LIBOR-BBA (44,971) CHF 16,850,000  7/28/15 1.27% 6 month CHF- LIBOR-BBA (13,396) MXN 78,540,000  7/21/20 1 month MXN- TIIE-BANXICO 6.895% (311,469) $107,474,800 29,151 11/3/12 3 month USD- LIBOR-BBA 0.50% (274,210) 70,406,100  11/8/15 3 month USD- LIBOR-BBA 1.31125% (2,361,508) 31,977,400  11/17/40 3.95% 3 month USD- LIBOR-BBA 1,704,744 CHF 63,900,000  5/20/12 0.62833% 6 month CHF- LIBOR-BBA (462,879) $280,026,700 (152,782) 7/8/20 3 month USD- LIBOR-BBA 3.06% (7,220,725) GBP 31,290,000  7/9/15 2.425% 6 month GBP- LIBOR-BBA 661,131 GBP 17,300,000  7/9/20 6 month GBP- LIBOR-BBA 3.3725% (829,722) Deutsche Bank AG $299,248,000 (369,843) 2/3/14 2.25% 3 month USD- LIBOR-BBA (12,166,543) 68,855,500 (164,628) 3/10/18 3.41% 3 month USD- LIBOR-BBA (3,377,490) 382,236,600 (639,867) 4/30/14 2.24% 3 month USD- LIBOR-BBA (13,320,945) 202,132,100 (5,733) 11/3/12 0.50% 3 month USD- LIBOR-BBA 575,060 62,228,300  11/5/20 3 month USD- LIBOR-BBA 2.6675% (3,737,220) 17,537,551  11/8/25 3.224% 3 month USD- LIBOR-BBA 1,382,664 330,685,200 774,662 7/27/20 3 month USD- LIBOR-BBA 2.94% (11,588,205) MXN 78,540,000  7/17/20 1 month MXN- TIIE-BANXICO 6.95% (284,375) $172,333,600 30,384 12/31/14 1.91% 3 month USD- LIBOR-BBA (1,580,170) 58 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $11,280,300 $2,565 12/31/20 3 month USD- LIBOR-BBA 3.55% $127,074 29,000,000  12/31/40 3 month USD- LIBOR-BBA 4.1342% (732,226) 303,397,000 (24,197) 1/5/13 0.79% 3 month USD- LIBOR-BBA (270,994) 233,211,400  1/14/13 0.85625% 3 month USD- LIBOR-BBA (432,088) 69,292,000 (40,931) 1/27/16 2.23% 3 month USD- LIBOR-BBA (210,385) 55,721,100  12/3/15 1.905% 3 month USD- LIBOR-BBA 417,160 EUR 54,940,000  12/23/20 3.325% 6 month EUR- EURIBOR- REUTERS 629,223 $110,422,100  2/1/20 3.27% 3 month USD- LIBOR-BBA 356,663 22,735,600  2/1/26 3 month USD- LIBOR-BBA 3.933% (117,770) 8,253,800  2/1/41 4.266% 3 month USD- LIBOR-BBA 54,888 26,048,000  10/5/21 3 month USD- LIBOR-BBA 3.52057% 173,661 Goldman Sachs International AUD 4,450,000 E  2/23/20 6 month AUD- BBR-BBSW 6.6925% 49,173 AUD 13,330,000 E  2/23/20 6 month AUD- BBR-BBSW 6.7% 150,621 $60,987,300 210,408 4/8/16 3.28% 3 month USD- LIBOR-BBA (3,482,392) SEK 36,900,000  12/10/20 3.5775% 3 month SEK- STIBOR-SIDE 65,818 CHF 55,520,000  12/15/12 0.538% 6 month CHF- LIBOR-BBA 77,093 $161,417,100 (38,155) 1/5/13 0.79% 3 month USD- LIBOR-BBA (169,459) 67,498,500  7/20/20 3 month USD- LIBOR-BBA 2.96375% (2,333,116) 29,201,400  7/20/40 3.7275% 3 month USD- LIBOR-BBA 2,840,773 363,644,500 (40,482) 10/1/12 0.59% 3 month USD- LIBOR-BBA (302,724) 12,605,200 (3,104) 10/1/13 0.84% 3 month USD- LIBOR-BBA 51,924 98,485,200  8/12/15 3 month USD- LIBOR-BBA 1.665% (675,256) 24,642,800  8/12/40 3.68% 3 month USD- LIBOR-BBA 2,219,752 59 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. AUD 17,210,000 $ 9/20/15 6 month AUD- BBR-BBSW 5.39% $(171,116) AUD 8,800,000  9/20/20 5.5775% 6 month AUD- BBR-BBSW 246,948 AUD 8,460,000 E  2/5/20 6 month AUD- BBR-BBSW 6.71% 99,474 GBP 10,990,000  1/21/21 3.81% 6 month GBP- LIBOR-BBA (1,035) $52,136,700 (39,968) 1/27/41 4.29% 3 month USD- LIBOR-BBA 61,991 127,362,900  2/1/20 3.266% 3 month USD- LIBOR-BBA 452,138 34,103,400  2/1/26 3 month USD- LIBOR-BBA 3.934% (172,904) 12,380,800  2/1/41 4.271% 3 month USD- LIBOR-BBA 71,685 JPMorgan Chase Bank, N.A. AUD 18,840,000  3/1/15 5.6% 6 month AUD- BBR-BBSW (62,283) AUD 14,130,000  3/2/15 5.6515% 6 month AUD- BBR-BBSW (70,679) JPY 2,287,000,000  12/7/20 1.25% 6 month JPY- LIBOR-BBA (55,936) $2,616,500  12/20/40 4.355% 3 month USD- LIBOR-BBA (35,420) 3,220,000  12/21/40 4.235% 3 month USD- LIBOR-BBA 23,953 53,546,600 E  3/8/21 4.165% 3 month USD- LIBOR-BBA (2,984,687) GBP 9,862,400  12/23/20 6 month GBP- LIBOR-BBA 3.6245% (203,786) $132,207,200 124,392 4/12/40 4.54% 3 month USD- LIBOR-BBA (7,129,514) 29,201,400  7/20/40 3.7225% 3 month USD- LIBOR-BBA 2,865,639 4,107,300  7/22/40 3.75% 3 month USD- LIBOR-BBA 385,298 MXN 11,220,000  7/16/20 1 month MXN- TIIE-BANXICO 6.99% (37,958) AUD 13,560,000  6/26/19 6 month AUD- BBR-BBSW 6.05% 95,225 JPY 3,056,730,000  5/25/15 0.674375% 6 month JPY- LIBOR-BBA (189,576) EUR 6,300,000  5/31/15 6 month EUR- EURIBOR- REUTERS 2.0975% (110,237) 60 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. EUR 31,420,000 $ 5/31/20 6 month EUR- EURIBOR- REUTERS 2.949% $(826,249) AUD 14,130,000  6/11/15 5.545% 6 month AUD- BBR-BBSW 53,229 $96,268,600 32,675 6/21/14 1.908001% 3 month USD- LIBOR-BBA (1,594,806) MXN 57,160,000  8/19/20 1 month MXN- TIIE-BANXICO 6.615% (323,650) AUD 15,150,000  9/3/15 5.075% 6 month AUD- BBR-BBSW 341,926 $34,800,000  10/28/20 3 month USD- LIBOR-BBA 2.72175% (1,866,416) 69,919,700  11/5/15 3 month USD- LIBOR-BBA 1.42% (1,951,930) 76,717,268  11/8/15 3 month USD- LIBOR-BBA 1.31% (2,578,017) 11,861,600  11/12/40 3.90% 3 month USD- LIBOR-BBA 729,540 161,909,900 50,076 1/6/13 0.79% 3 month USD- LIBOR-BBA (79,438) JPY 870,000,000  1/24/21 6 month JPY- LIBOR-BBA 1.3025% 50,040 $1,075,900 (280) 1/27/13 3 month USD- LIBOR-BBA 0.84% 829 53,453,400 (7,276) 1/31/15 3 month USD- LIBOR-BBA 1.79% 97,560 22,299,700 (10,864) 1/31/16 3 month USD- LIBOR-BBA 2.24% 51,436 37,485,000 27,847 1/31/21 3 month USD- LIBOR-BBA 3.51% 167,255 28,512,900 (58,984) 1/31/26 4.00% 3 month USD- LIBOR-BBA (152,582) 48,556,200 (89,794) 1/31/41 4.33% 3 month USD- LIBOR-BBA (334,121) 11,685,300  2/1/16 2.154% 3 month USD- LIBOR-BBA 19,865 118,567,800  2/1/14 1.2425% 3 month USD- LIBOR-BBA 92,483 JPY 3,048,260,000  9/16/15 6 month JPY- LIBOR-BBA 0.59125% 5,997 AUD 20,720,000  9/16/15 6 month AUD- BBR-BBSW 5.375% (216,884) AUD 10,240,000  9/16/20 5.549% 6 month AUD- BBR-BBSW 308,364 CAD 8,100,000  9/21/20 3.105% 3 month CAD- BA-CDOR 204,303 61 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. JPY 799,200,000 E $ 7/28/29 6 month JPY- LIBOR-BBA 2.67% $(8,088) JPY 1,074,500,000 E  7/28/39 2.40% 6 month JPY- LIBOR-BBA 28,561 MXN 88,180,000  11/4/20 1 month MXN- TIIE-BANXICO 6.75% (444,019) $188,486,800  12/3/12 0.8025% 3 month USD- LIBOR-BBA (421,680) 41,460,200 155,795 7/16/40 3.88% 3 month USD- LIBOR-BBA 3,092,699 67,498,500  7/20/20 3 month USD- LIBOR-BBA 2.966% (2,320,920) UBS, AG 45,751,400  12/9/40 4.1075% 3 month USD- LIBOR-BBA 1,294,775 228,692,300  2/1/20 3.2675% 3 month USD- LIBOR-BBA 784,415 19,834,300  2/1/26 3 month USD- LIBOR-BBA 3.931% (107,502) Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $12,834,944 1/12/38 (6.50%) 1 month Synthetic TRS $(19,592) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 5,617,076 1/12/38 6.50% (1 month Synthetic TRS (8,574) USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 5,822,789 1/12/39 5.50% (1 month Synthetic TRS (19,650) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 9,740,555 1/12/39 5.50% (1 month Synthetic TRS (32,871) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 9,482,981 1/12/38 (6.50%) 1 month Synthetic TRS (14,475) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 62 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Citibank, N.A. GBP 16,980,000 5/18/13 (3.38%) GBP Non-revised $454,091 UK Retail Price Index Goldman Sachs International $8,490,000 7/28/11 (0.685%) USA Non Revised 81,367 Consumer Price Index  Urban (CPI-U) 8,490,000 7/29/11 (0.76%) USA Non Revised 74,965 Consumer Price Index  Urban (CPI-U) 8,490,000 7/30/11 (0.73%) USA Non Revised 77,472 Consumer Price Index  Urban (CPI-U) 5,243,263 1/12/40 (5.00%) 1 month Synthetic TRS (7,935) USD-LIBOR Index 5.00% 30 year Fannie Mae pools 5,047,387 1/12/39 5.50% (1 month Synthetic TRS (17,033) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 25,863,857 1/12/39 5.50% (1 month Synthetic TRS (87,282) USD-LIBOR) Index 5.50% 30 year Fannie Mae pools JPMorgan Chase Bank, N.A. EUR 9,615,000 8/10/12 (1.435%) Eurostat Eurozone 144,114 HICP excluding tobacco Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America, N.A. Ford Motor Credit Co., 7%, 10/1/13 Ba2 $ $2,805,000 3/20/12 285 bp $69,576 Citibank, N.A. Lighthouse International Co., SA, 8%, 4/30/14 Caa2  EUR 945,000 3/20/13 815 bp (416,988) 63 CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International Bonos Y Oblig Del Estado, 5 1/2%, 7/30/17  $(41,661) $4,680,000 12/20/19 (100 bp) $433,665 Ukraine (Government of), 7.65%, 6/11/13 B2  2,175,000 10/20/11 194 bp (4,780) Deutsche Bank AG Federal Republic of Brazil, 12 1/4%, 3/6/30 Baa3  1,500,000 10/20/17 105 bp (20,680) General Electric Capital Corp., 6%, 6/15/12 Aa2  660,000 9/20/13 109 bp 6,430 Russian Federation, 7 1/2%, 3/31/30   442,500 4/20/13 (112 bp) (2,414) Smurfit Kappa Funding, 7 3/4%, 4/1/15 B2  EUR 935,000 9/20/13 715 bp 152,929 United Mexican States, 7.5%, 4/8/33 Baa1  $2,945,000 3/20/14 56 bp (28,259) Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+  EUR 880,000 9/20/13 477 bp 96,414 Virgin Media Finance PLC, 8 3/4%, 4/15/14 B+  EUR 880,000 9/20/13 535 bp 115,000 Goldman Sachs International Lighthouse International Co, SA, 8%, 4/30/14 Caa2  EUR 815,000 3/20/13 680 bp (384,253) JPMorgan Chase Bank, N.A. DJ CDX NA EM Series 10 Index Ba1 62,677 $1,085,000 12/20/13 335 bp 100,798 DJ CDX NA HY Series 15 Version 1 Index B+ 18,881 6,042,000 12/20/15 500 bp 266,798 Republic of Argentina, 8.28%, 12/31/33 B3  1,385,000 6/20/14 235 bp (138,130) Russian Federation, 7 1/2%, 3/31/30 Baa1  225,000 9/20/13 276 bp 11,892 Morgan Stanley Capital Services, Inc. Dominican Republic, 8 5/8%, 4/20/27   2,340,000 11/20/11 (170 bp) 19,218 Freeport-McMoRan Copper & Gold, Inc., T/L Bank Loan Baa1  2,360,500 3/20/12 44 bp 3,695 64 CREDIT DEFAULT CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) cont. Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Morgan Stanley Capital Services, Inc. cont. Republic of Venezuela, 9 1/4%, 9/15/27 B2 $ $1,570,000 10/20/12 339 bp $(122,785) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at January 31, 2011. Securities rated by Putnam are indicated by /P. Securities rated by Fitch are indicated by /F. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $219,249 $ $3,606 Energy   4,141 Total common stocks  Asset-backed securities  100,714,260 2,770,148 Convertible bonds and notes  3,096,455  Convertible preferred stocks  490,392  Corporate bonds and notes  254,297,606 33,190 Foreign government bonds and notes  73,525,770  Mortgage-backed securities  288,552,788 3,682,847 Preferred stocks  422,813  Purchased options outstanding  4,193,086  Senior loans  28,063,695  U.S. Government and Agency Mortgage Obligations  2,559,460  U.S. Treasury Obligations  2,958,984  Warrants  731 59,547 Short-term investments 110,111,779 151,974,384  Totals by level 65 Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $(1,558,691) $ Futures contracts (14,483,521)   Written options  (67,362,995)  Interest rate swap contracts  (81,165,505)  Total return swap contracts  624,597  Credit default contracts  118,229  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 66 Statement of assets and liabilities 1/31/11 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $882,011,473) $917,623,152 Affiliated issuers (identified cost $110,111,779) (Note 6) 110,111,779 Dividends, interest and other receivables 11,941,642 Receivable for investments sold 34,578,019 Unrealized appreciation on swap contracts (Note 1) 58,817,285 Unrealized appreciation on forward currency contracts (Note 1) 1,906,680 Premium paid on swap contracts (Note 1) 2,738,427 Total assets LIABILITIES Payable to custodian (Note 2) 2,473,153 Payable for variation margin (Note 1) 1,550,334 Distributions payable to shareholders 8,332,592 Payable for investments purchased 10,597,953 Payable for compensation of Manager (Note 2) 1,581,285 Payable for investor servicing fees (Note 2) 37,259 Payable for custodian fees (Note 2) 48,413 Payable for Trustee compensation and expenses (Note 2) 191,959 Payable for administrative services (Note 2) 1,654 Unrealized depreciation on forward currency contracts (Note 1) 3,465,371 Written options outstanding, at value (premiums received $83,076,937) (Notes 1 and 3) 67,362,995 Premium received on swap contracts (Note 1) 2,186,771 Unrealized depreciation on swap contracts (Note 1) 139,791,620 Collateral on certain derivative contracts, at value (Note 1) 2,958,984 Other accrued expenses 212,224 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,113,944,826 Undistributed net investment income (Note 1) 33,745,945 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (205,060,510) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (45,705,844) Total  Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($896,924,417 divided by 141,230,473 shares) $6.35 The accompanying notes are an integral part of these financial statements. 67 Statement of operations Six months ended 1/31/11 (Unaudited) INVESTMENT INCOME Interest (net of foreign tax of $49,229) (including interest income of $15,383 from investments in affiliated issuers) (Note 6) $40,798,089 Dividends 15,344 Total investment income EXPENSES Compensation of Manager (Note 2) 3,192,827 Investor servicing fees (Note 2) 223,610 Custodian fees (Note 2) 64,130 Trustee compensation and expenses (Note 2) 48,118 Administrative services (Note 2) 13,271 Other 326,416 Total expenses Expense reduction (Note 2) (1,916) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 68,621,607 Net realized gain on swap contracts (Note 1) 7,814,135 Net realized loss on futures contracts (Note 1) (8,647,334) Net realized loss on foreign currency transactions (Note 1) (974,679) Net realized gain on written options (Notes 1 and 3) 1,197,982 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (3,345,984) Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period (45,561,202) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 68 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 1/31/11* Year ended 7/31/10 Operations: Net investment income $36,946,977 $85,496,992 Net realized gain on investments and foreign currency transactions 68,011,711 86,572,814 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (48,907,186) 26,794,606 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (49,892,507) (118,145,298) Increase in capital share transactions from reinvestment 3,550,128 3,172,110 Total increase in net assets NET ASSETS Beginning of period 887,215,294 803,324,070 End of period (including undistributed net investment income of $33,745,945 and $46,691,475, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 140,677,816 140,174,621 Shares issued in connection with reinvestment of distributions 552,657 503,195 Shares outstanding at end of period 141,230,473 140,677,816 * Unaudited The accompanying notes are an integral part of these financial statements. 69 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended** Year ended 1/31/11 7/31/10 7/31/09 7/31/08 7/31/07 7/31/06 Net asset value, beginning of period Investment operations: Net investment income a .26 .61 .30 .50 .36 .34 Net realized and unrealized gain (loss) on investments .13 .81 (.64) (.69) .03 (.16) Total from investment operations Less distributions: From net investment income (.35) (.84) (.52) (.42) (.36) (.36) Total distributions Increase from shares repurchased   Net asset value, end of period Market price, end of period Total return at market price (%) b 1.99 * RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) $979,577 Ratio of expenses to average net assets (%) c .43 * .87 e .93 e,f .83 f .82 f .81 f Ratio of expenses to average net assets, excluding interest expense (%) c .43 * .86 .88 f .83 f .82 f .81 f Ratio of net investment income to average net assets (%) 4.12 * 9.78 5.92 f 7.20 f 5.02 f 4.86 f Portfolio turnover (%) d 68.55 * 85.29 230.07 134.37 83.71 104.97 * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Portfolio turnover excludes dollar roll transactions. e Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.01% and 0.05% of average net assets for the periods ended July 31, 2010 and July 31, 2009, respectively. f Reflects waivers of certain fund expenses in connection with Putnam Prime Money Market Fund in effect during the period. As a result of such waivers, the expenses of the fund for the periods ended July 31, 2009, July 31, 2008, July 31, 2007 and July 31, 2006, reflect a reduction of less than 0.01%, less than 0.01%, 0.01% and 0.01% of average net assets, respectively. The accompanying notes are an integral part of these financial statements. 70 Notes to financial statements 1/31/11 (Unaudited) Note 1: Significant accounting policies Putnam Premier Income Trust (the fund), a non-diversified Massachusetts business trust, is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The funds investment objective is to seek high current income consistent with the preservation of capital by allocating its investments among the U.S. government sector, high yield sector and international sector of the fixed-income securities market. The fund invests in higher yielding, lower-rated bonds that have a higher rate of default due to the nature of the investments. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from August 1, 2010 through January 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. 71 Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are recorded as income in the Statement of operations. C) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. E) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average number of contracts of approximately 3,000 on futures contracts for the reporting period. 72 F) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and to gain exposure to interest rates and volatility. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $680,500,000 on purchased options contracts for the reporting period. See Note 3 for the volume of written options contracts activity for the reporting period. G) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. H) Total return swap contracts The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding notional on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the period. I) Interest rate swap contracts The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the 73 funds portfolio. The fund had an average notional amount of approximately $8,864,200,000 on interest rate swap contracts for the reporting period. J) Credit default contracts The fund enters into credit default contracts to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. Outstanding notional on credit default swap contracts at the close of the reporting period are indicative of the volume of activity during the period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $8,197,987 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $146,914,477 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $128,076,546. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk 74 of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. P) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At July 31, 2010, the fund had a capital loss carryover of $248,391,079 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $80,119,935 July 31, 2011 6,338,093 July 31, 2015 17,302,669 July 31, 2016 58,742,308 July 31, 2017 85,888,074 July 31, 2018 75 Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer to its fiscal year ending July 31, 2011 $4,831,408 of losses recognized during the period November 1, 2009 to July 31, 2010. The aggregate identified cost on a tax basis is $1,005,725,925, resulting in gross unrealized appreciation and depreciation of $48,742,502 and $26,733,496, respectively, or net unrealized appreciation of $22,009,006. Q) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the funds fiscal year. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.75% of the first $500 million, 0.65% of the next $500 million, 0.60% of the next $500 million, and 0.55% of the next $5 billion, with additional breakpoints at higher asset levels. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, a division of Putnam Fiduciary Trust Company (PFTC), which is an affiliate of Putnam Management, provided investor servicing agent functions to the fund through December 31, 2010. Subsequent to December 31, 2010 these services were provided by Putnam Investor Services, Inc, an affiliate of Putnam Management. Both Putnam Investor Services and Putnam Investor Services, Inc. were paid a monthly fee for investor servicing at an annual rate of 0.05% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with PFTC and State Street whereby PFTCs and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $1,916 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $564, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 76 Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $581,183,905 and $702,639,068, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding USD 1,072,209,000 $55,803,959 at the beginning of the period CHF  $ Options USD 840,603,730 29,509,837 opened CHF 146,640,000 160,099 Options USD (28,067,900) (1,198,479) exercised CHF   Options USD (28,067,900) (1,198,479) expired CHF   Written options outstanding USD 1,856,676,930 $82,916,838 at the end of the period CHF 146,640,000 $160,099 Note 4: Shares repurchased In September 2010, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2011 (based on shares outstanding as of October 7, 2010). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2010 (based on shares outstanding as of October 7, 2009) and prior to that, to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2009 (based on shares outstanding as of October 5, 2008). Repurchases are made when the funds shares are trading at less than net asset value and in accordance with procedures approved by the funds Trustees. For the reporting period, the fund did not repurchase any shares. Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $1,236,518 Payables $1,118,289 Foreign exchange contracts Receivables 1,906,680 Payables 3,465,371 Investments, Equity contracts Receivables 60,278 Payables  Investments, Receivables, Net assets  Payables, Net assets  Interest rate Unrealized appreciation/ Unrealized appreciation/ contracts (depreciation) 62,276,121* (depreciation) 220,470,459* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. 77 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $300,174 $300,174 Foreign exchange contracts    (901,615)  (901,615) Equity contracts  (202)    (202) Interest rate contracts 1,721,589  (8,647,334)  7,513,961 588,216 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants Futures contracts Swaps Total Credit contracts $ $ $ $ $497,441 $497,441 Foreign exchange contracts    (3,384,662)  (3,384,662) Equity contracts  8,394    8,394 Interest rate contracts 1,691,500  (20,948,001)  (4,753,147) (24,009,648) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $15,383 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $353,426,102 and $246,541,975, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have 78 no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 79 Shareholder meeting results (Unaudited) January 28, 2011 meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Ravi Akhoury 124,995,682 2,833,995 Barbara M. Baumann 125,219,653 2,610,024 Jameson A. Baxter 125,028,717 2,800,960 Charles B. Curtis 124,850,801 2,978,876 Robert J. Darretta 125,199,982 2,629,695 Myra R. Drucker* 125,142,656 2,687,021 John A. Hill 125,102,028 2,727,649 Paul L. Joskow 125,175,960 2,653,717 Kenneth R. Leibler 125,178,545 2,651,132 George Putnam, III 125,181,578 2,648,099 Robert E. Patterson 125,089,603 2,740,074 Robert L. Reynolds 125,212,500 2,617,177 W. Thomas Stephens 125,052,178 2,777,499 * Myra Drucker retired from the Board of Trustees of the Putnam funds effective January 30, 2011. All tabulations are rounded to the nearest whole number. 80 Fund information About Putnam Investments Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Kenneth R. Leibler Mark C. Trenchard Putnam Investment Robert E. Patterson Vice President and Management, LLC George Putnam, III BSA Compliance Officer One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Francis J. McNamara, III Vice President and Investment Sub-Manager Officers Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 5759 St Jamess Street President James P. Pappas London, England SW1A 1LD Vice President Jonathan S. Horwitz Marketing Services Executive Vice President, Judith Cohen Putnam Retail Management Principal Executive Vice President, Clerk and One Post Office Square Officer, Treasurer and Assistant Treasurer Boston, MA 02109 Compliance Liaison Michael Higgins Custodian Steven D. Krichmar Vice President, Senior Associate State Street Bank Vice President and Treasurer and Assistant Clerk and Trust Company Principal Financial Officer Nancy E. Florek Legal Counsel Janet C. Smith Vice President, Assistant Clerk, Ropes & Gray LLP Vice President, Assistant Assistant Treasurer and Treasurer and Principal Proxy Manager Trustees Accounting Officer John A. Hill, Chairman Susan G. Malloy Jameson A. Baxter, Beth S. Mazor Vice President and Vice Chairman Vice President Assistant Treasurer Ravi Akhoury Barbara M. Baumann Robert R. Leveille Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Paul L. Joskow Call 1-800-225-1581 weekdays between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit our Web site (putnam.com) anytime for up-to-date information about the funds NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) There have been no changes to the list of the registrants identified portfolio managers included in the registrants report on Form N-CSR for the most recent completed fiscal period. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Total Number Number (or of Shares Approximate Purchased Dollar Value) as Part of Shares of Publicly that May Yet Be Total Number Average Announced Purchased of Shares Price Paid Plans or under the Plans Period Purchased per Share Programs* or Programs** August 1 - August 31, 2010 - - - 14,017,462 September 1 - September 30, 2010 - - - 14,017,462 October 1 - October 7, 2010 - - - 14,017,462 October 8 - October 31, 2010 - - - 14,085,964 November 1 - November 30, 2010 - - - 14,085,964 December 1 - December 31, 2010 - - - 14,085,964 January 1 - January 31, 2011 - - - 14,085,964 * In October 2005, the Board of Trustees of the Putnam Funds initiated the closed-end fund share repurchase program, which, as subsequently amended, authorized the repurchase of up to 10% of the fund's outstanding common shares over the two-years ending October 5, 2007. The Trustees subsequently renewed the program on four occasions, to permit the repurchase of an additional 10% of the fund's outstanding common shares over each of the twelve-month periods beginning on October 8, 2007, October 8, 2008 ,October 8, 2009 and October 8, 2010. The October 8, 2008 - October 7, 2009 program, which was announced in September 2008, allowed repurchases up to a total of 14,564,288 shares of the fund. The October 8, 2009 - October 7, 2010 program, which was announced in September 2009, allowed repurchases up to a total of 14,017,462 shares of the fund. The October 8, 2010 - October 7, 2011 program, which was announced in September 2010, allows repurchases up to a total of 14,085,964 shares of the fund. **Information prior to October 7, 2010 is based on the total number of shares eligible for repurchase under the program, as amended through September 2009. Information from October 8, 2010 forward is based on the total number of shares eligible for repurchase under the program, as amended through September 2010. Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Premier Income Trust By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011
